Exhibit 10.1

 

EXECUTION COPY










$800,000,000

FIVE-YEAR CREDIT AGREEMENT







dated as of







August 5, 2005







among







KINDER MORGAN, INC.







The Lenders Party Hereto







CITIBANK, N.A.,

as Administrative Agent

and Swingline Lender,




WACHOVIA BANK, NATIONAL ASSOCIATION and

JPMORGAN CHASE BANK, N.A.

as Co-Syndication Agents




and




THE BANK OF TOKYO-MITSUBISHI, LTD. and

SUNTRUST BANK,

as Co-Documentation Agents




___________________________




CITIGROUP GLOBAL MARKETS INC.

and WACHOVIA CAPITAL MARKETS, LLC

as Joint Lead Arrangers




CITIGROUP GLOBAL MARKETS INC.,

WACHOVIA CAPITAL MARKETS, LLC and

J.P. MORGAN SECURITIES INC.

as Joint Bookrunners








TABLE OF CONTENTS

Page

ARTICLE I Definitions

1

SECTION 1.01

Defined Terms

1

SECTION 1.02

Classification of Loans and Borrowings

11

SECTION 1.03

Terms Generally

11

SECTION 1.04

Accounting Terms; GAAP

11

ARTICLE II The Credits

12

SECTION 2.01

Commitments

12

SECTION 2.02

Loans and Borrowings

12

SECTION 2.03

Requests for Revolving Borrowings

13

SECTION 2.04

Reserved

13

SECTION 2.05

Swingline Loans

13

SECTION 2.06

Letters of Credit

14

SECTION 2.07

Funding of Borrowings

18

SECTION 2.08

Interest Elections

18

SECTION 2.09

Termination and Reduction of Commitments

19

SECTION 2.10

Repayment of Loans; Evidence of Debt

20

SECTION 2.11

Prepayment of Loans

21

SECTION 2.12

Fees

21

SECTION 2.13

Interest

22

SECTION 2.14

Alternate Rate of Interest

23

SECTION 2.15

Increased Costs

23

SECTION 2.16

Break Funding Payments

24

SECTION 2.17

Taxes

25

SECTION 2.18

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

26

SECTION 2.19

Mitigation Obligations; Replacement of Lenders

27

ARTICLE III Representations and Warranties

28

SECTION 3.01

Organization; Powers

28

SECTION 3.02

Authorization; Enforceability

28

SECTION 3.03

Governmental Approvals; No Conflicts

28

SECTION 3.04

Financial Condition; No Material Adverse Change

28

SECTION 3.05

Properties

29

SECTION 3.06

Litigation and Environmental Matters.

29

SECTION 3.07

Compliance with Laws and Agreements

29

SECTION 3.08

Investment and Holding Company Status

29

SECTION 3.09

Taxes

29

SECTION 3.10

ERISA

30

SECTION 3.11

Disclosure

30

SECTION 3.12

Foreign Assets Control Regulations, etc.

30

ARTICLE IV Conditions

31

SECTION 4.01

Effective Date

31





SECTION 4.02

Each Credit Event

32

SECTION 4.03

Conditions Precedent to Conversions

32

ARTICLE V Affirmative Covenants

32

SECTION 5.01

Financial Statements; Ratings Change and Other Information

32

SECTION 5.02

Notices of Material Events

34

SECTION 5.03

Existence; Conduct of Business

35

SECTION 5.04

Payment of Obligations

35

SECTION 5.05

Maintenance of Properties; Insurance

35

SECTION 5.06

Books and Records; Inspection Rights

35

SECTION 5.07

Compliance with Laws

35

SECTION 5.08

Use of Proceeds

36

ARTICLE VI Negative Covenants

36

SECTION 6.01

Financial Covenants

36

SECTION 6.02

Liens

36

SECTION 6.03

Fundamental Changes

37

SECTION 6.04

Transactions with Affiliates

37

SECTION 6.05

Capital Lease Obligations

38

ARTICLE VII Events of Default

38

ARTICLE VIII The Administrative Agent

40

ARTICLE IX Miscellaneous

41

SECTION 9.01

Notices

41

SECTION 9.02

Waivers; Amendments

42

SECTION 9.03

Expenses; Indemnity; Damage Waiver

43

SECTION 9.04

Successors and Assigns

44

SECTION 9.05

Survival

46

SECTION 9.06

Counterparts; Integration; Effectiveness

47

SECTION 9.07

Severability

47

SECTION 9.08

Right of Setoff

47

SECTION 9.09

Governing Law; Jurisdiction; Consent to Service of Process

48

SECTION 9.10

WAIVER OF JURY TRIAL

48

SECTION 9.11

Headings

48

SECTION 9.12

Confidentiality

48

SECTION 9.13

Interest Rate Limitation

49

SECTION 9.14

Existing Credit Facility

49

SECTION 9.15

Electronic Communications

50

















SCHEDULES:




Schedule 1.01-A -- Pricing Schedule

Schedule 1.01-B – Existing Letters of Credit

Schedule 2.01 -- Commitments













EXHIBITS:




Exhibit A -- Form of Assignment and Assumption

Exhibit B-1 -- Form of Opinion of Borrower's Kansas Counsel

Exhibit B-2 – Form of Opinion of Borrower's New York Counsel





CREDIT AGREEMENT dated as of August 5, 2005, among KINDER MORGAN, INC., a Kansas
corporation, the LENDERS party hereto, CITIBANK, N.A., as Administrative Agent
and Swingline Lender, WACHOVIA BANK, NATIONAL ASSOCIATION and JPMORGAN CHASE
BANK, N.A., as Co-Syndication Agents, and THE BANK OF TOKYO-MITSUBISHI, LTD. and
SUNTRUST BANK, as Co-Documentation Agents.

The parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01

Defined Terms

.  As used in this Agreement, the following terms have the meanings specified
below:

"ABR", when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

"Adjusted LIBO Rate" means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

"Administrative Agent" means Citibank, N.A., in its capacity as administrative
agent for the Lenders hereunder.  

"Administrative Questionnaire" means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

"Affiliate" means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

"Alternate Base Rate" means, for any day, a rate per annum equal to the greater
of (a) the Prime Rate in effect on such day and (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1%.  Any change in the Alternate Base Rate
due to a change in the Prime Rate or the Federal Funds Effective Rate shall be
effective from and including the effective date of such change in the Prime Rate
or the Federal Funds Effective Rate, respectively.  

"Applicable Percentage" means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender's Commitment.  If the Commitments
have terminated or expired, the Applicable Percentages shall be determined based
upon the Commitments most recently in effect, giving effect to any assignments.

"Applicable Rate" means, for any day, with respect to any ABR Loan or Eurodollar
Loan, or with respect to the Facility Fees or the Utilization Fees payable
hereunder, as the case may be, the applicable rate per annum (expressed in bps)
set forth in the Pricing Schedule under the caption "ABR Spread", "Eurodollar
Spread", "Facility Fee Rate" or "Utilization Fee Rate", as the case may be.

"Approved Fund" has the meaning assigned to such term in Section 9.04.





"Assignment and Assumption" means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

"Availability Period" means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.

"Benefit Arrangement" means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any member of the ERISA
Group.

"Board" means the Board of Governors of the Federal Reserve System of the United
States of America.

"Borrower" means Kinder Morgan, Inc., a Kansas corporation.

"Borrowing" means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect, or (b) a Swingline Loan.

"Borrowing Request" means a request by the Borrower for a Revolving Borrowing in
accordance with Section 2.03.

"Business Day" means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term "Business Day" shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

"Capital Lease Obligations" of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

"Change in Control" means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof), of Equity
Interests representing more than 30% of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests of the Borrower; or
(b) during any period of twelve consecutive calendar months, individuals who
were directors of the Borrower on the first day of such period shall cease to
constitute a majority of the board of directors of the Borrower.

"Change in Law" means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or any Issuing Bank (or,
for purposes of Section 2.15(b), by any lending office of such Lender or by such
Lender's or such Issuing Bank's holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement.





"Class", when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Swingline
Loans.




"Code" means the Internal Revenue Code of 1986, as amended from time to time.

"Commitment" means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans and to acquire participations in Letters of Credit and
Swingline Loans hereunder, expressed as an amount representing the maximum
aggregate amount of such Lender's Revolving Credit Exposure hereunder, as such
commitment may be (a) reduced from time to time pursuant to Section 2.09 and (b)
increased pursuant to Section 2.01 or reduced or increased from time to time
pursuant to assignments by or to such Lender pursuant to Section 9.04.  The
initial amount of each Lender's Commitment is set forth on Schedule 2.01 or in
the Assignment and Assumption pursuant to which such Lender shall have assumed
its Commitment, as applicable, as such obligation may be reduced or increased
pursuant to this Agreement.  The initial aggregate amount of the Lenders'
Commitments is US $800,000,000.

"Consolidated Assets" means the total amount of assets appearing on the
consolidated balance sheet of the Borrower and its Consolidated Subsidiaries,
prepared in accordance with GAAP as of the date of the most recent regularly
prepared consolidated financial statements prior to the taking of any action for
the purposes of which the determination is being made.

"Consolidated Indebtedness" of any Person means at any date the sum (without
duplication) of (i) the Indebtedness of such Person and its Consolidated
Subsidiaries, determined on a consolidated basis as of such date plus (ii) the
excess (if any) of the Trust Preferred Securities of such Person over 10% of the
Consolidated Total Capitalization of such Person at such date.

"Consolidated Net Income" means, for any period, the net income of the Borrower
and its Consolidated Subsidiaries before extraordinary items, determined on a
consolidated basis for such period.

"Consolidated Net Tangible Assets" means, at the date of any determination
thereof, the total amount of assets of the Borrower and its Subsidiaries after
deducting therefrom: (a) all current liabilities, excluding (i) any current
liabilities that by their terms are extendable or renewable at the option of the
obligor thereon to a time more than 12 months after the time as of which the
amount thereof is being computed and (ii) current maturities of long-term debt
and preferred stock; (b) all reserves for depreciation and other asset valuation
reserves but excluding reserves for deferred federal income taxes arising from
accelerated depreciation or otherwise; (c) all goodwill, trade names,
trademarks, patents, unamortized debt discount and expense and other like
intangible assets carried as an asset; and (d) all appropriate adjustments on
account of minority interests of other Persons holding common stock in any
Subsidiary; all as set forth, or on a pro forma basis would be set forth, on a
consolidated balance sheet of the Borrower and its Subsidiaries for their most
recently completed fiscal quarter, prepared in accordance with GAAP.

"Consolidated Net Worth" of any Person means at any date of determination, the
sum (without duplication) of (i) the amount of consolidated stockholders' equity
of such Person and its Consolidated Subsidiaries as of such date, determined in
accordance with GAAP (provided, that there shall be excluded, without
duplication, from such determination (to the extent otherwise included therein)
the amount of accumulated other comprehensive loss or gain as of such date),
plus (ii) the amount of the Trust Preferred Securities of such Person (provided,
that the amount of the Trust Preferred Securities added pursuant to this clause
(ii) shall not exceed 10% of Consolidated Total Capitalization of such Person at
such date).





"Consolidated Subsidiary" of any Person means at any date any Subsidiary or
other entity the accounts of which would be consolidated with those of such
Person in its consolidated financial statements if such statements were prepared
as of such date; provided, however, that for purposes of this Agreement,
"Consolidated Subsidiary" shall not include KMP.

"Consolidated Total Capitalization" of any Person means at any date the sum of
Consolidated Indebtedness of such Person and Consolidated Net Worth of such
Person, each determined as of such date.

"Control" means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
 "Controlling" and "Controlled" have meanings correlative thereto.

"Default" means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

"dollars" or "$" refers to lawful money of the United States of America.

"Effective Date" means the date on which the conditions specified in Section
4.01 are satisfied (or waived in accordance with Section 9.02).  

"Environmental Laws" means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

"Environmental Liability" means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

"Equity Interests" means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

"ERISA" means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

"ERISA Group" means the Borrower, any Subsidiary and all members of a controlled
group of corporations and all trades or businesses (whether or not incorporated)
under common control which, together with the Borrower or any Subsidiary, are
treated as a single employer under Section 414 of the Code.

"Eurodollar", when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.





"Event of Default" has the meaning assigned to such term in Article VII.

"Excluded Taxes" means, with respect to the Administrative Agent, any Lender,
any Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of the Borrower hereunder, (a) income or franchise
taxes imposed on (or measured by) its net income by the United States of
America, or by the jurisdiction under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction in which the Borrower is located and (c) in the case
of a Foreign Lender (other than an assignee pursuant to a request by the
Borrower under Section 2.19(b)), any withholding tax that is imposed on amounts
payable to such Foreign Lender at the time such Foreign Lender becomes a party
to this Agreement (or designates a new lending office) or is attributable to
such Foreign Lender's failure to comply with Section 2.17(e), except to the
extent that such Foreign Lender's assignor (if any) was entitled, at the time of
assignment, to receive additional amounts from the Borrower with respect to such
withholding tax pursuant to Section 2.17(a).

"Existing Credit Facility" means the credit facility governed by that certain
$800,000,000 Five-Year Credit Agreement, dated August 18, 2004, by and among
Kinder Morgan, Inc., the lenders party thereto and Citibank, N.A., as
administrative agent, as amended.

"Existing Letters of Credit" means the letters of credit issued under the
Existing Credit Facility listed on Schedule 1.01-B.

"Facility Fee" has the meaning assigned to such term in Section 2.12(a).

"Federal Funds Effective Rate" means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.  

"Financial Officer" means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.

"Foreign Lender" means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located.  For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

"GAAP" means generally accepted accounting principles in the United States of
America.

"Governmental Authority" means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

"Guarantee" of or by any Person (the "guarantor") means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness





or other obligation of any other Person (the "primary obligor") in any manner,
whether directly or indirectly, and including any obligation of the guarantor,
direct or indirect, (a) to purchase or pay (or advance or supply funds for the
purchase or payment of) such Indebtedness or other obligation or to purchase (or
to advance or supply funds for the purchase of) any security for the payment
thereof, (b) to purchase or lease property, securities or services for the
purpose of assuring the owner of such Indebtedness or other obligation of the
payment thereof, (c) to maintain working capital, equity capital or any other
financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness or other obligation or (d)
as an account party in respect of any letter of credit or letter of guaranty
issued to support such Indebtedness or obligation; provided, that the term
Guarantee shall not include endorsements for collection or deposit in the
ordinary course of business.

"Hazardous Materials"  means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

"Hedging Agreement" means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement.

"Indebtedness" of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person under conditional
sale or other title retention agreements relating to property acquired by such
Person, (d) all obligations of such Person in respect of the deferred purchase
price of property or services or any other similar obligation upon which
interest changes are customarily paid (excluding trade accounts payable incurred
in the ordinary course of business), (e) all Indebtedness of others secured by
(or for which the holder of such Indebtedness has an existing right, contingent
or otherwise, to be secured by) any Lien on property owned or acquired by such
Person, whether or not the Indebtedness secured thereby has been assumed,
(f) all Guarantees by such Person of Indebtedness of others (provided that in
the event that any Indebtedness of the Borrower or any Subsidiary shall be the
subject of a Guarantee by one or more Subsidiaries or by the Borrower, as the
case may be, the aggregate amount of the outstanding Indebtedness of the
Borrower and the Subsidiaries in respect thereof shall be determined by
reference to the primary Indebtedness so guaranteed, and without duplication by
reason of the existence of any such Guarantee), (g) all Capital Lease
Obligations of such Person, (h) all obligations, contingent or otherwise, of
such Person as an account party in respect of letters of credit and letters of
guaranty, and (i) all obligations, contingent or otherwise, of such Person in
respect of bankers' acceptances.  The Indebtedness of any Person shall include
the Indebtedness of any other Person (including any partnership in which such
Person is a general partner) to the extent such Person is liable therefor as a
result of such Person's ownership interest in or other relationship with such
entity, except to the extent the terms of such Indebtedness provide that such
Person is not liable therefor.

"Indemnified Taxes" means Taxes other than Excluded Taxes.

"Index Debt" means senior, unsecured, long-term indebtedness for borrowed money
of the Borrower that is not guaranteed by any other Person or subject to any
other credit enhancement.

"Interest Election Request" means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.08.





"Interest Payment Date" means, (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December, (b)
with respect to any Eurodollar Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Eurodollar Borrowing with an Interest Period of more than three months'
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months' duration after the first day of such Interest Period,
and (c) with respect to any Swingline Loan, the day that such Loan is required
to be repaid.

"Interest Period" means, with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Borrower may elect; provided, that (i) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day and (ii) any Interest Period
that commences on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the last calendar month of
such Interest Period) shall end on the last Business Day of the last calendar
month of such Interest Period.  For purposes hereof, the date of a Borrowing
initially shall be the date on which such Borrowing is made and, in the case of
a Revolving Borrowing, thereafter shall be the effective date of the most recent
conversion or continuation of such Borrowing.

"Issuing Bank" means Citibank, N.A. and each other Lender that is designated to
the Administrative Agent in writing by the Borrower and that agrees to issue one
or more Letters of Credit, in each case in its capacity as the issuer of one or
more Letters of Credit hereunder; provided that the Letters of Credit issued by
Citibank, N.A. shall at no time exceed $200,000,000 in the aggregate.  The
Issuing Bank may, in its discretion, arrange for one or more Letters of Credit
to be issued by Affiliates of the Issuing Bank, in which case the term "Issuing
Bank" shall include any such Affiliate with respect to Letters of Credit issued
by such Affiliate.

"KMP" means Kinder Morgan Energy Partners, L.P., a Delaware limited partnership,
and its Subsidiaries and Controlled Affiliates.

"LC Disbursement" means a payment made by an Issuing Bank pursuant to a Letter
of Credit.

"LC Exposure" means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time.  The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time.

"Lenders" means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption.  Unless the context otherwise requires, the term "Lenders"
includes the Swingline Lender.

"Letter of Credit" means any Existing Letter of Credit or any letter of credit
issued pursuant to this Agreement.

"LIBO Rate" means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on Page 3750 of the Dow Jones Market Service (or on
any successor or substitute page of such Service, or any successor to or
substitute for such Service, providing rate quotations comparable





to those currently provided on such page of such Service, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to dollar deposits in the London interbank market) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, as the rate for dollar deposits with a
maturity comparable to such Interest Period.  In the event that such rate is not
available at such time for any reason, then the "LIBO Rate" with respect to such
Eurodollar Borrowing for such Interest Period shall be the rate at which dollar
deposits of $5,000,000 and for a maturity comparable to such Interest Period are
offered by the principal London office of the Administrative Agent in
immediately available funds in the London interbank market at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period.

"Lien" means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset.

"Loans" means the loans made by the Lenders to the Borrower pursuant to this
Agreement.  

"Material Adverse Effect" means a material adverse effect on (a) the business,
assets, liabilities (actual or contingent), operations, or financial condition
of the Borrower and the Subsidiaries taken as a whole, (b) the ability of the
Borrower to perform any of its obligations under this Agreement or (c) the
rights of or benefits available to the Lenders under any material provision of
this Agreement.

"Material Indebtedness" means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Hedging Agreements, of any one
or more of the Borrower and its Subsidiaries in an aggregate principal amount
exceeding $100,000,000.  For purposes of determining Material Indebtedness, the
"principal amount" of the obligations of the Borrower or any Subsidiary in
respect of any Hedging Agreement at any time shall be the maximum aggregate
amount (giving effect to any netting agreements) that the Borrower or such
Subsidiary would be required to pay if such Hedging Agreement were terminated at
such time.

"Material Subsidiary" means any Consolidated Subsidiary the consolidated assets
of which constitute 10% or more of Consolidated Assets.

"Maturity Date" means August 18, 2010.

"Moody's" means Moody's Investors Service, Inc.

"Multiemployer Plan" means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

"Other Taxes" means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement.

"Participant" has the meaning set forth in Section 9.04.

"Patriot Act" means the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).





"PBGC" means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

"Permitted Encumbrances" means:

(a) Liens imposed by law for taxes that are not yet due or are being contested
in compliance with Section 5.04;

(b) carriers', warehousemen's, mechanics', materialmen's, repairmen's and other
like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 30 days or are being
contested in compliance with Section 5.04;

(c) pledges and deposits made in the ordinary course of business in compliance
with workers' compensation, unemployment insurance and other social security
laws or regulations;

(d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

(e) judgment liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VII;

(f) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Borrower or any Subsidiary;

(g) any interest or title of a lessor in property subject to any Capital Lease
Obligation or operating lease which, in each case, is permitted under this
Agreement; and

(h) Liens in favor of collecting or payor banks resulting from a right of
setoff, revocation, refund or chargeback with respect to money or instruments of
the Borrower or any Subsidiary on deposit with or in possession of such bank;

provided that the term "Permitted Encumbrances" shall not include any Lien
securing Indebtedness, except as provided in clause (g) above.

"Person" means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

"Plan"  means any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA, and in respect of which the Borrower or any member of
the ERISA Group is (or, if such plan were terminated, would under Section 4069
of ERISA be deemed to be) an "employer" as defined in Section 3(5) of ERISA.  

"Pricing Schedule" means the schedule attached hereto as Schedule 1.01 and
identified as such.

"Prime Rate" means the rate of interest per annum publicly announced from time
to time by Citibank, N.A. as its prime rate in effect at its principal office in
New York City; each change in the





Prime Rate shall be effective from and including the date such change is
publicly announced as being effective.  

"Register" has the meaning set forth in Section 9.04.

"Related Parties" means, with respect to any specified Person, such Person's
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person's Affiliates.

"Required Lenders" means, at any time, Lenders having Revolving Credit Exposures
and unused Commitments representing greater than 50% of the sum of the total
Revolving Credit Exposures and unused Commitments hereunder.

"Responsible Officer"  means the Chairman, Vice Chairman, President, any Vice
President, Chief Executive Officer, Chief Financial Officer, Controller or
Treasurer of the Borrower.

"Revolving Credit Exposure" means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender's Revolving Loans and its
LC Exposure and Swingline Exposure at such time.

"Revolving Loan" means a Loan made pursuant to Section 2.03.

"S&P" means Standard & Poor's Ratings Group, a division of The McGraw-Hill
Companies, Inc.

"Statutory Reserve Rate" means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject for
eurocurrency funding (currently referred to as "Eurocurrency Liabilities" in
Regulation D of the Board).  Such reserve percentages shall include those
imposed pursuant to such Regulation D.  Eurodollar Loans shall be deemed to
constitute eurocurrency funding and to be subject to such reserve requirements
without benefit of or credit for proration, exemptions or offsets that may be
available from time to time to any Lender under such Regulation D or any
comparable regulation.  The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

"subsidiary" means, with respect to any Person (the "parent") at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent's consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

"Subsidiary" means any subsidiary of the Borrower.

"Swingline Exposure" means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time.  The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total  Swingline Exposure
at such time.





"Swingline Lender" means Citibank, N.A., in its capacity as lender of Swingline
Loans hereunder.

"Swingline Loan" means a Loan made pursuant to Section 2.05.

"Taxes" means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

"Transactions" means the execution, delivery and performance by the Borrower of
this Agreement, the borrowing of Loans, the use of the proceeds thereof and the
Existing Letters of Credit and the issuance of Letters of Credit hereunder.

"Trust Preferred Securities" means, with respect to the Borrower, mandatorily
redeemable capital trust securities of trusts which are Subsidiaries and the
subordinated debentures of the Borrower in which the proceeds of the issuance of
such capital trust securities are invested, including, without limitation,
$284,000,000 of such securities outstanding at the Effective Date.

"Type", when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

"Utilization Fee" has the meaning assigned to such term in Section 2.12(b).

SECTION 1.02

Classification of Loans and Borrowings.  For purposes of this Agreement, Loans
may be classified and referred to by Class (e.g., a "Revolving Loan") or by Type
(e.g., a "Eurodollar Loan") or by Class and Type (e.g., a "Eurodollar Revolving
Loan").  Borrowings also may be classified and referred to by Class (e.g., a
"Revolving Borrowing") or by Type (e.g., a "Eurodollar Borrowing") or by Class
and Type (e.g., a "Eurodollar Revolving Borrowing").




SECTION 1.03

Terms Generally.  The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined.  Whenever the context may
require, any pronoun shall include the corresponding mascu­line, feminine and
neuter forms.  The words "include", "includes" and "including" shall be deemed
to be followed by the phrase "without limitation".  The word "will" shall be
construed to have the same meaning and effect as the word "shall".  Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person's successors and
assigns, (c) the words "herein", "hereof" and "hereunder", and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
"asset" and "property" shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.  

SECTION 1.04

Accounting Terms; GAAP.  Except as otherwise expressly provided herein, all
terms of an accounting or financial nature shall be construed in accordance with
GAAP, as in effect from time to time; provided that, if the Borrower notifies
the Administrative Agent that the Borrower requests an amendment to any
provision hereof to eliminate the effect of any change occurring after the date
hereof in GAAP or in the application thereof on the operation of such provision
(or if the Administrative Agent notifies the Borrower that the Required Lenders
request an amendment to any provision hereof for such purpose), regardless of
whether any such notice is given before or after such change in GAAP or in the
application thereof, then such provision shall be interpreted on the basis of
GAAP as in effect and applied immediately before such change shall have become
effective until  such notice shall have been withdrawn or such provision
 amended in accordance herewith.

ARTICLE II

The Credits

SECTION 2.01

Commitments  (a).  (a) Subject to the terms and conditions set forth herein,
each Lender agrees to make Revolving Loans to the Borrower from time to time
during the Availability Period in an aggregate principal amount that will not
result in (i) such Lender's Revolving Credit Exposure exceeding such Lender's
Commitment or (ii) the sum of the total Revolving Credit Exposures exceeding the
total Commitments.  Within the foregoing limits and subject to the terms and
conditions set forth herein, the Borrower may borrow, prepay and reborrow
Revolving Loans.

(b)

The Borrower shall have the right, without the consent of the Lenders but with
the prior approval of the Administrative Agent, not to be unreasonably withheld,
to cause from time to time an increase in the total Commitments of the Lenders
by adding to this Agreement one or more additional Lenders or by allowing one or
more Lenders to increase their respective Commitments; provided, however, (i) no
Default or Event of Default shall have occurred hereunder which is continuing,
(ii) no such increase shall cause the aggregate Commitments hereunder to exceed
$1,000,000,000, and (iii) no Lender's Commitment shall be increased without such
Lender's consent.

SECTION 2.02

Loans and Borrowings.  i)  Each Revolving Loan shall be made as part of a
Borrowing consisting of Revolving Loans made by the Lenders ratably in
accordance with their respective Commitments.  The failure of any Lender to make
any Loan required to be made by it shall not relieve any other Lender of its
obligations hereunder; provided that the Commitments of the Lenders are several
and no Lender shall be responsible for any other Lender's failure to make Loans
as required.

(b)

Subject to Section 2.14, each Revolving Borrowing shall be comprised entirely of
ABR Loans or Eurodollar Loans as the Borrower may request in accordance
herewith.  Each Swingline Loan shall be an ABR Loan.  Each Lender at its option
may make any Eurodollar Loan by causing any domestic or foreign branch or
Affiliate of such Lender to make such Loan; provided that any exercise of such
option shall not affect the obligation of the Borrower to repay such Loan in
accord­ance with the terms of this Agreement.  

(c)

At the commencement of each Interest Period for any Eurodollar Revolving
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $3,000,000.  At the time that each ABR
Revolving Borrowing is made, such Borrowing shall be in an aggregate amount that
is an integral multiple of $1,000,000 and not less than $1,000,000; provided
that an ABR Revolving Borrowing may be in an aggregate amount that is equal to
the entire unused balance of the total Commitments.  Each Swingline Loan shall
be in an amount that is an integral multiple of $1,000,000 and not less than
$5,000,000.  Borrowings of more than one Type may be outstanding at the same
time; provided that there shall not at any time be more than a total of twelve
Eurodollar Borrowings outstanding.  

(d)

Notwithstanding any other provision of this Agreement, the Borrower shall not be
entitled to request, or to elect to convert or continue, any Revolving Loan if
the Interest Period requested with respect thereto would end after the Maturity
Date.

SECTION 2.03

Requests for Revolving Borrowings.   To request a Revolving Borrowing, the
Borrower shall notify the Administrative Agent of such request by telephone (a)
in the case of a Eurodollar Borrowing, not later than 11:00 a.m., New York City
time, three Business Days before the date of the proposed Borrowing or (b) in
the case of an ABR Borrowing, not later than 11:00 a.m., New York City time, on
the date of the proposed Borrowing.  Each such telephonic Borrowing Request
shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Borrowing Request in a form
approved by the Administrative Agent and signed by the Borrower.  Each such
telephonic and written Borrowing Request shall specify the following information
in compliance with Section 2.02:  

(i)

the aggregate amount of the requested Borrowing;

(ii)

the date of such Borrowing, which shall be a Business Day;

(iii)

whether such Borrowing is to be an ABR Borrowing or a Eurodollar Borrowing;

(iv)

in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term "Interest Period"; and

(v)

the location and number of the Borrower's account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.07.

If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be an ABR Borrowing.  If no Interest Period
is specified with respect to any requested Eurodollar Revolving Borrowing, then
the Borrower shall be deemed to have selected an Interest Period of one month's
duration.  Promptly following receipt of a  Borrowing Request in accordance with
this Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender's Loan to be made as part of the
requested Borrowing.

SECTION 2.04

Reserved

.    

SECTION 2.05

Swingline Loans.  ii)  Subject to the terms and conditions set forth herein, the
Swingline Lender agrees to make Swingline Loans to the Borrower from time to
time during the Availability Period, in an aggregate principal amount at any
time outstanding that will not result in (i) the aggregate principal amount of
outstanding Swingline Loans exceeding $25,000,000 or (ii) the sum of the total
Revolving Credit Exposures exceeding the total Commitments; provided that the
Swingline Lender shall not be required to make a Swingline Loan to refinance an
outstanding Swingline Loan.  Within the foregoing limits and subject to the
terms and conditions set forth herein, the Borrower may borrow, prepay and
reborrow Swingline Loans.

(b)

To request a Swingline Loan, the Borrower shall notify the Administrative Agent
of such request by telephone (confirmed by telecopy), not later than 12:00 noon,
New York City time, on the day of a proposed Swingline Loan.  Each such notice
shall be irrevocable and shall specify the requested date (which shall be a
Business Day) and amount of the requested Swingline Loan.  The Administrative
Agent will promptly advise the Swingline Lender of any such notice received from
the Borrower.  The Swingline Lender shall make each Swingline Loan available to
the Borrower by means of a credit to the general deposit account of the Borrower
with the Swingline Lender (or, in the case of a Swingline Loan made to finance
the reimbursement of an LC Disbursement as provided in Section 2.06(e), by
remittance to the applicable Issuing Bank) by 3:00 p.m., New York City time, on
the requested date of such Swingline Loan.

(c)

The Swingline Lender may by written notice given to the Administrative Agent not
later than 10:00 a.m., New York City time, on any Business Day require the
Lenders to acquire participations on such Business Day in all or a portion of
the Swingline Loans outstanding.  Such notice shall specify the aggregate amount
of Swingline Loans in which Lenders will participate.  Promptly upon receipt of
such notice, the Administrative Agent will give notice thereof to each  Lender,
specifying in such notice such Lender's Applicable Percentage of such Swingline
Loan or Loans.  Each Lender hereby absolutely and unconditionally agrees, upon
receipt of notice as provided above, to pay to the Administrative Agent, for the
account of the Swingline Lender, such Lender's Applicable Percentage of such
Swingline Loan or Loans.  Each Lender acknowledges and agrees that its
obligation to acquire participations in Swingline Loans pursuant to this
paragraph is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or reduction or termination of the Commitments, and that each such payment shall
be made without any offset, abatement, withholding or reduction whatsoever.
 Each Lender shall comply with its obligation under this paragraph by wire
transfer of immediately available funds, in the same manner as provided in
Section 2.07 with respect to Loans made by such Lender (and Section 2.07 shall
apply, mutatis mutandis, to the payment obligations of the Lenders), and the
Administrative Agent shall promptly pay to the Swingline Lender the amounts so
received by it from the Lenders.  The Administrative Agent shall notify the
Borrower of any participations in any Swingline Loan acquired pursuant to this
paragraph, and thereafter payments in respect of such Swingline Loan shall be
made to the Administrative Agent and not to the Swingline Lender.  Any amounts
received by the Swingline Lender from the Borrower (or other party on behalf of
the Borrower) in respect of a Swingline Loan after receipt by the Swingline
Lender of the proceeds of a sale of participations therein shall be promptly
remitted to the Administrative Agent; any such amounts received by the
Administrative Agent shall be promptly remitted by the Administrative Agent to
the Lenders that shall have made their payments pursuant to this paragraph and
to the Swingline Lender, as their interests may appear; provided that any such
payment so remitted shall be repaid to the Swingline Lender or to the
Administrative Agent, as applicable, if and to the extent such payment is
required to be refunded to the Borrower for any reason.  The purchase of
participations in a Swingline Loan pursuant to this paragraph shall not relieve
the Borrower of any default in the payment thereof.

SECTION 2.06

Letters of Credit.  iii)  General.  Subject to the terms and conditions set
forth herein, the Borrower may request the issuance of Letters of Credit from an
Issuing Bank for its own account, in a form reasonably acceptable to the
Administrative Agent and such Issuing Bank, at any time and from time to time
during the Availability Period.  In the event of any inconsistency between the
terms and conditions of this Agreement and the terms and conditions of any form
of letter of credit application or other agreement submitted by the Borrower to,
or entered into by the Borrower with, an Issuing Bank relating to any Letter of
Credit, the terms and conditions of this Agreement shall control.

(b)

Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions.  To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or telecopy (or transmit by electronic communication, if arrangements for doing
so have been approved by the designated Issuing Bank) to the designated Issuing
Bank and the Administrative Agent (reasonably in advance of the requested date
of issuance, amendment, renewal or extension) a notice requesting the issuance
of a Letter of Credit, or identifying the Letter of Credit to be amended,
renewed or extended, and specifying the date of issuance, amendment, renewal or
extension (which shall be a Business Day), the date on which such Letter of
Credit is to expire (which shall comply with paragraph (c) of this Section), the
amount of such Letter of Credit, the name and address of the beneficiary thereof
and such other information as shall be necessary to prepare, amend, renew or
extend such Letter of Credit.  If requested by the Issuing Bank that has been
requested to issue such Letter of Credit, the Borrower also shall submit a
letter of credit application on such Issuing Bank's standard form in connection
with any request for a Letter of Credit.  A Letter of Credit shall be issued,
amended, renewed or extended only if (and upon issuance, amendment, renewal or
extension of each Letter of Credit the Borrower shall be deemed to represent and
warrant that), after giving effect to such issuance, amendment, renewal or
extension, the sum of the total Revolving Credit Exposures shall not exceed the
total Commitments.  Upon the issuance, amendment, renewal or extension of each
Letter of Credit, the Issuing Bank that has issued such Letter of Credit will
notify the Administrative Agent, who, in turn, will notify the Lenders, of the
amount and type of such Letter of Credit that is issued, amended, renewed or
extended pursuant to this Agreement.

(c)

Expiration Date.  Each Letter of Credit shall expire at or prior to the close of
business on the earlier of (i) the date one year after the date of the issuance
of such Letter of Credit (or, in the case of any renewal or extension thereof,
one year after such renewal or extension) and (ii) the date that is five
Business Days prior to the Maturity Date.

(d)

Participations.  On the Effective Date with respect to Existing Letters of
Credit and by the issuance of each other Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Banks or the Lenders, the Issuing Bank that has
issued each such Letter of Credit hereby grants to each Lender, and each Lender
hereby acquires from such Issuing Bank, a participation in such Letter of Credit
equal to such Lender's Applicable Percentage of the aggregate amount available
to be drawn under such Letter of Credit.  In consideration and in furtherance of
the foregoing, each Lender hereby absolutely and unconditionally agrees to pay
to the Administrative Agent, for the account of such Issuing Bank, such Lender's
Applicable Percentage of each LC Disbursement made by such Issuing Bank and not
reimbursed by the Borrower on the date due as provided in paragraph (e) of this
Section, or of any reimbursement payment required to be refunded to the Borrower
for any reason.  Each Lender acknowledges and agrees that its obligation to
acquire participations pursuant to this paragraph in respect of Letters of
Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.

(e)

Reimbursement.  If any Issuing Bank shall make any LC Disbursement in respect of
a Letter of Credit, the Borrower shall reimburse such LC Disbursement by paying
to the Administrative Agent an amount equal to such LC Disbursement not later
than 12:00 noon, New York City time, on the date that such LC Disbursement is
made, if the Borrower shall have received notice of such LC Disbursement prior
to 10:00 a.m., New York City time, on such date, or, if such notice has not been
received by the Borrower prior to such time on such date, then not later than
12:00 noon, New York City time, on (i) the Business Day that the Borrower
receives such notice, if such notice is received prior to 10:00 a.m., New York
City time, on the day of receipt, or (ii) the Business Day immediately following
the day that the Borrower receives such notice, if such notice is not received
prior to such time on the day of receipt; provided that, if such LC Disbursement
is not less than $5,000,000, the Borrower may, subject to the conditions to
borrowing set forth herein, request in accordance with Section 2.03 or 2.05 that
such payment be financed with an ABR Revolving Borrowing or Swingline Loan in an
equivalent amount and, to the extent so financed, the Borrower's obligation to
make such payment shall be discharged and replaced by the resulting ABR
Revolving Borrowing or Swingline Loan.  If the Borrower fails to make such
payment when due, the Administrative Agent shall notify each Lender of the
applicable LC Disbursement, the payment then due from the Borrower in respect
thereof and such Lender's Applicable Percentage thereof.  Promptly following
receipt of such notice, each Lender shall pay to the Administrative Agent its
Applicable Percentage of the payment then due from the Borrower, in the same
manner as provided in Section 2.07 with respect to Loans made by such Lender
(and Section 2.07 shall apply, mutatis mutandis, to the payment obligations of
the Lenders), and the Administrative Agent shall promptly pay to such Issuing
Bank the amounts so received by it from the Lenders.  Promptly following receipt
by the Administrative Agent of any payment from the Borrower pursuant to this
paragraph, the Administrative Agent shall distribute such payment to the Issuing
Bank that made the relevant LC Disbursement or, to the extent that Lenders have
made payments pursuant to this paragraph to reimburse such Issuing Bank, then to
such Lenders and such Issuing Bank as their interests may appear.  Any payment
made by a Lender pursuant to this paragraph to reimburse an Issuing Bank for any
LC Disbursement (other than the funding of ABR Revolving Loans or a Swingline
Loan as contemplated above) shall not constitute a Loan and shall not relieve
the Borrower of its obligation to reimburse such LC Disbursement.

(f)

Obligations Absolute.  The Borrower's obligation to reimburse LC Disbursements
as provided in paragraph (e) of this Section shall be absolute, unconditional
and irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement under any and all circumstances whatsoever and irrespective of
(i) any lack of validity or enforceability of any Letter of Credit or this
Agreement, or any term or provision therein, (ii) any draft or other document
presented under a Letter of Credit proving to be forged, fraudulent or invalid
in any respect or any statement therein being untrue or inaccurate in any
respect, (iii) payment by any Issuing Bank under a Letter of Credit against
presentation of a draft or other document that does not comply with the terms of
such Letter of Credit, or (iv) any other event or circumstance whatsoever,
whether or not similar to any of the foregoing, that might, but for the
provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower's obligations hereunder.
 Neither the Administrative Agent, the Lenders nor the Issuing Banks, nor any of
their Related Parties, shall have any liability or responsibility by reason of
or in connection with the issuance or transfer of any Letter of Credit or any
payment or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of any
Issuing Bank; provided that the foregoing shall not be construed to excuse any
Issuing Bank from liability to the Borrower to the extent of any direct damages
(as opposed to consequential damages, claims in respect of which are hereby
waived by the Borrower to the extent permitted by applicable law) suffered by
the Borrower that are caused by such Issuing Bank's failure to exercise care
when determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof.  The parties hereto expressly agree that,
in the absence of gross negligence or willful misconduct on the part of an
Issuing Bank (as finally determined by a court of competent jurisdiction), such
Issuing Bank shall be deemed to have exercised care in each such determination.
 In furtherance of the foregoing and without limiting the generality thereof,
the parties agree that, with respect to documents presented which appear on
their face to be in substantial compliance with the terms of a Letter of Credit,
the Issuing Bank that issued such Letter of Credit may, in its sole discretion,
either accept and make payment upon such documents without responsibility for
further investigation, regardless of any notice or information to the contrary,
or refuse to accept and make payment upon such documents if such documents are
not in strict compliance with the terms of such Letter of Credit.  

(g)

Disbursement Procedures.  Each Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit issued by it.  Each Issuing Bank shall promptly
notify the Administrative Agent and the Borrower by telephone (confirmed by
telecopy) of such demand for payment and whether such Issuing Bank has made or
will make an LC Disbursement thereunder; provided that any failure to give or
delay in giving such notice shall not relieve the Borrower of its obligation to
reimburse such Issuing Bank and the Lenders with respect to any such LC
Disbursement.  

(h)

Interim Interest.  If any Issuing Bank shall make any LC Disbursement, then,
unless the Borrower shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that the Borrower reimburses such LC Disbursement, at the
rate per annum then applicable to ABR Revolving Loans; provided that, if the
Borrower fails to reimburse such LC Disbursement when due pursuant to paragraph
(e) of this Section, then Section 2.13(d) shall apply.  Interest accrued
pursuant to this paragraph shall be for the account of the Issuing Bank that
made such LC Disbursement, except that interest accrued on and after the date of
payment by any Lender pursuant to paragraph (e) of this Section to reimburse
such Issuing Bank shall be for the account of such Lender to the extent of such
payment.

(i)

Reserved.

(j)

Cash Collateralization.  If (i) any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Lenders with LC Exposure representing greater than 51% of
the total LC Exposure) demanding the deposit of cash collateral pursuant to this
paragraph or (ii) a Change in Control shall occur, the Borrower shall deposit in
an account with the Administrative Agent, in the name of the Administrative
Agent and for the benefit of the Lenders, an amount in cash equal to the LC
Exposure as of such date plus any accrued and unpaid interest thereon; provided
that the obligation to deposit such cash collateral shall become effective
immediately, and such deposit shall become immediately due and payable, without
demand or other notice of any kind, upon the occurrence of any Event of Default
with respect to the Borrower described in clause (h) or (i) of Article VII.
 Such deposit shall be held by the Administrative Agent as collateral for the
payment and performance of the obligations of the Borrower under this Agreement.
 The Administrative Agent shall have exclusive dominion and control, including
the exclusive right of withdrawal, over such account.  Other than any interest
earned on the investment of such deposits, which investments shall be made at
the option and sole discretion of the Administrative Agent and at the Borrower's
risk and expense, such deposits shall not bear interest.  Interest or profits,
if any, on such investments shall accumulate in such account.  Moneys in such
account shall be applied by the Administrative Agent to reimburse each Issuing
Bank for LC Disbursements for which it has not been reimbursed and, to the
extent not so applied, shall be held for the satisfaction of the reimbursement
obligations of the Borrower for the LC Exposure at such time or, if the maturity
of the Loans has been accelerated (but subject to the consent of Lenders with LC
Exposure  representing greater than 51% of the total LC Exposure), be applied to
satisfy other obligations of the Borrower under this Agreement.  If the Borrower
is required to provide an amount of cash collateral hereunder as a result of the
occurrence of an Event of Default, such amount (to the extent not applied as
aforesaid) shall be returned to the Borrower within three Business Days after
all Events of Default have been cured or waived.

(k)

Existing Letters of Credit.  The parties hereto acknowledge that on and after
the Effective Date the Existing Letters of Credit shall be Letters of Credit
issued by each Issuing Bank indicated as such on Schedule 1.01-B for the account
of the Borrower pursuant to this Agreement.

SECTION 2.07

Funding of Borrowings.  iv) Each Lender shall make each Loan to be made by it
hereunder on the proposed date thereof by wire transfer of immediately available
funds by 2:00 p.m., New York City time, to the account of the Administrative
Agent most recently designated by it for such purpose by notice to the Lenders;
provided that Swingline Loans shall be made as provided in Section 2.05.  The
Administrative Agent will make such Loans available to the Borrower by promptly
crediting the amounts so received, in like funds, to an account of the Borrower
maintained with the Administrative Agent in New York City and designated by the
Borrower in the applicable Borrowing Request; provided that ABR Revolving Loans
made to finance the reimbursement of an LC Disbursement as provided in Section
2.06(e) shall be remitted by the Administrative Agent to the Issuing Bank that
has made such LC Disbursement.

(b)

Unless the Administrative Agent shall have received notice from a Lender prior
to the proposed date of any Borrowing (or prior to 12:00 noon, New York City
time, on such date in the case of an ABR Borrowing) that such Lender will not
make available to the Administrative Agent such Lender's share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with paragraph (a) of this Section
and may, in reliance upon such assumption, make available to the Borrower a
corresponding amount.  In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and the Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
(i) in the case of such Lender, the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation or (ii) in the case of the Borrower,
the interest rate applicable to ABR Loans.  If such Lender pays such amount to
the Administrative Agent, then such amount shall constitute such Lender's Loan
included in such Borrowing.

SECTION 2.08

Interest Elections.  v)  Each Revolving Borrowing initially shall be of the Type
specified in the applicable Borrowing Request and, in the case of a Eurodollar
Borrowing, shall have an initial Interest Period as specified in such Borrowing
Request.  Thereafter, the Borrower may elect to convert such Borrowing to a
different Type or to continue such Borrowing and, in the case of a Eurodollar
Borrowing, may elect Interest Periods therefor, all as provided in this Section.
 The Borrower may elect different options with respect to different portions of
the affected Borrowing, in which case each such portion shall be allocated
ratably among the Lenders holding the Loans comprising such Borrowing, and the
Loans comprising each such portion shall be considered a separate Borrowing.
 This Section shall not apply to Swingline Borrowings, which may not be
converted or continued.

(b)

To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by telephone by the time that a Borrowing
Request would be required under Section 2.03 if the Borrower were requesting a
Revolving Borrowing of the Type resulting from such election to be made on the
effective date of such election.  Each such telephonic Interest Election Request
shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Interest Election Request in a
form approved by the Administrative Agent and signed by the Borrower.

(c)

Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i)

the Borrowing to which such Interest Election Request applies and, if different
options are being elected with respect to different portions thereof, the
portions thereof to be allocated to each resulting Borrowing (in which case the
information to be specified pursuant to clauses (iii) and (iv) below shall be
specified for each resulting Borrowing);

(ii)

the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii)

whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

(iv)

if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period to be
applicable thereto after giving effect to such election, which shall be a period
contemplated by the definition of the term "Interest Period".

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month's duration.

(d)

Promptly following receipt of an Interest Election Request, the Administrative
Agent shall advise each Lender of the details thereof and of such Lender's
portion of each resulting Borrowing.

(e)

If the Borrower fails to deliver a timely Interest Election Request with respect
to a Eurodollar Borrowing prior to the end of the Interest Period applicable
thereto, then, unless such Borrowing is repaid as provided herein, at the end of
such Interest Period such Borrowing shall be converted to an ABR Borrowing.
 Notwithstanding any contrary provision hereof, if an Event of Default has
occurred and is continuing and the Administrative Agent, at the request of the
Required Lenders, so notifies the Borrower, then, so long as an Event of Default
is continuing (i) no outstanding Revolving Borrowing may be converted to or
continued as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.

SECTION 2.09

Termination and Reduction of Commitments.  vi)  Unless previously terminated,
the Commitments shall terminate on the Maturity Date.  

(b)

The Borrower may at any time terminate, or from time to time reduce, the
Commitments; provided that (i) each reduction of the Commitments shall be in an
amount that is an integral multiple of $1,000,000 and not less than $5,000,000
and (ii) the Borrower shall not terminate or reduce the Commitments if, after
giving effect to any concurrent prepayment of the Loans in accordance with
Section 2.11, the sum of the Revolving Credit Exposures would exceed the total
Commitments.





(c)

The Borrower shall notify the Administrative Agent of any election to terminate
or reduce the Commitments under paragraph (b) of this Section at least three
Business Days prior to the effective date of such termination or reduction,
specifying such election and the effective date thereof.  Promptly following
receipt of any notice, the Administrative Agent shall advise the Lenders of the
contents thereof.  Each notice delivered by the Borrower pursuant to this
Section shall be irrevocable; provided that a notice of termination of the
Commitments delivered by the Borrower may state that such notice is conditioned
upon the effectiveness of other credit facilities, in which case such notice may
be revoked by the Borrower (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied.  Any
termination or reduction of the Commitments shall be permanent.  Each reduction
of the Commitments shall be made ratably among the Lenders in accordance with
their respective Commitments.

(d)

The Commitments shall automatically terminate on the date a Change in Control
occurs.

SECTION 2.10

Repayment of Loans; Evidence of Debt.  vii) The Borrower hereby unconditionally
promises to pay (i) to the Administrative Agent for the account of each Lender
the then unpaid principal amount of each Revolving Loan on the Maturity Date,
and (ii) to the Swingline Lender the then unpaid principal amount of each
Swingline Loan on the earlier of the Maturity Date and the date that is seven
days after such Swingline Loan is made; provided that on each date that a
Revolving Borrowing is made, the Borrower shall repay all Swingline Loans then
outstanding.

(b)

On the date that a Change in Control occurs, the Borrower shall repay the
outstanding principal amount of the Loans and all other amounts outstanding
hereunder and shall comply with the provisions of Section 2.06(j).

(c)

Each Lender shall maintain in accordance with its usual practice an account or
accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

(d)

The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender's share thereof.

(e)

The entries made in the accounts maintained pursuant to paragraph (c) or (d) of
this Section shall be prima facie evidence of the existence and amounts of the
obligations recorded therein; provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.

(f)

Any Lender may request that Loans made by it be evidenced by a promissory note.
 In such event, the Borrower shall prepare, execute and deliver to such Lender a
promissory note payable to the order of such Lender (or, if requested by such
Lender, to such Lender and its registered assigns) and in a form approved by the
Administrative Agent.  Thereafter, the Loans evidenced by such promissory note
and interest thereon shall at all times (including after assignment pursuant to
Section 9.04) be represented by one or more promissory notes in such form
payable to the order of the payee named therein (or, if such promissory note is
a registered note, to such payee and its registered assigns).

SECTION 2.11

Prepayment of Loans.  viii)  The Borrower shall have the right at any time and
from time to time to prepay any Borrowing in whole or in part, subject to prior
notice in accordance with paragraph (c) of this Section.

(b)

If at any time the aggregate outstanding principal amount of the Revolving
Credit Exposures exceeds the sum of the total Commitments, the Borrower shall
prepay the Revolving Loans in an amount equal to such excess.  Each prepayment
of Loans pursuant to this Section 2.11 shall be accompanied by payment of
accrued interest on the amount prepaid to the date of prepayment and, in the
case of prepayments of Eurodollar Loans, any amounts payable pursuant to Section
2.16.

(c)

The Borrower shall notify the Administrative Agent (and, in the case of
prepayment of a Swingline Loan, the Swingline Lender) by telephone (confirmed by
telecopy) of any prepayment hereunder (i) in the case of prepayment of a
Eurodollar Borrowing, not later than 11:00 a.m., New York City time, three
Business Days before the date of prepayment, (ii) in the case of prepayment of
an ABR Revolving Borrowing, not later than 11:00 a.m., New York City time, on
the date of prepayment, or (iii) in the case of prepayment of a Swingline Loan,
not later than 12:00 noon, New York City time on the date of prepayment.  Each
such notice shall be irrevocable and shall specify the prepayment date and the
principal amount of each Borrowing or portion thereof to be prepaid; provided
that, if a notice of prepayment is given in connection with a conditional notice
of termination of the Commitments as contemplated by Section 2.09, then such
notice of prepayment may be revoked if such notice of termination is revoked in
accordance with Section 2.09.  Promptly following receipt of any such notice
relating to a Revolving Borrowing, the Administrative Agent shall advise the
Lenders of the contents thereof.   Each partial prepayment of any Revolving
Borrowing shall be in an amount that would be permitted in the case of an
advance of a Revolving Borrowing of the same Type as provided in Section 2.02.
 Each prepayment of a Revolving Borrowing shall be applied ratably to the Loans
included in the prepaid Borrowing.  Prepayments shall be accompanied by accrued
interest to the extent required by Section 2.13.

SECTION 2.12

Fees.  ix)  The Borrower agrees to pay to the Administrative Agent for the
account of each Lender a facility fee (the “Facility Fee”), which shall accrue
at the Applicable Rate on the daily amount of the Commitment of such Lender,
whether used or unused, during the period from and including the Effective Date
to but excluding the Maturity Date (provided that, if such Lender continues to
have any Revolving Credit Exposure after its Commitment terminates, then such
Facility Fee shall continue to accrue on the daily amount of such Lender's
Revolving Credit Exposure from and including the date on which its Commitment
terminates to but excluding the date on which such Lender ceases to have any
Revolving Credit Exposure).  Accrued Facility Fees shall be payable in arrears
on the last day of March, June, September and December of each year, commencing
September 30, 2005 and on the date the Loans are paid in full.  All Facility
Fees shall be computed on the basis of a year of 365 or 366 days, as the case
may be, and shall be payable for the actual number of days elapsed (including
the first day but excluding the last day).  

(b)

The Borrower agrees to pay to the Administrative Agent for the account of each
Lender at all times when the aggregate outstanding principal amount of the Loans
plus the LC Exposure and the Swingline Exposure is greater than 50% of the
Commitments a utilization fee (the “Utilization Fee”) computed at the Applicable
Rate on the daily amount of the Revolving Credit Exposure of such Lender.
 Accrued Utilization Fees shall be payable in arrears on the last day of March,
June, September and December of each year, commencing September 30, 2005, and on
the date the Loans are paid in full.  All Utilization Fees shall be computed on
the basis of a year of 365 or 366 days, as the case may be, and shall be payable
for the actual number of days elapsed (including the first day but excluding the
last day).  

(c)

The Borrower agrees to pay (i) to the Administrative Agent for the account of
each Lender a participation fee with respect to its participations in Letters of
Credit, which shall accrue at the same Applicable Rate used to determine the
interest rate applicable to Eurodollar Loans on the average daily amount of such
Lender's LC Exposure (excluding any portion thereof attributable to unreimbursed
LC Disbursements) during the period from and including the Effective Date to but
excluding the later of the date on which such Lender's Commitment terminates and
the date on which such Lender ceases to have any LC Exposure, and (ii) to each
Issuing Bank a fronting fee, which shall accrue at a rate per annum equal to
0.100% times the daily maximum amount available to be drawn under each Letter of
Credit issued, renewed or extended by such Issuing Bank during the Availability
Period, but not to exceed in any event 0.100% of the original face amount of
each Letter of Credit so issued, renewed or extended.  The Borrower also agrees
to pay each Issuing Bank’s standard fees with respect to the issuance,
amendment, renewal or extension of any Letter of Credit issued by it or the
processing of drawings thereunder.  Participation fees and fronting fees accrued
through and including the last day of March, June, September and December of
each year shall be payable on or before the third Business Day following such
last day, commencing on the first such date to occur after the Effective Date;
provided that all such fees shall be payable on the date on which the
Commitments terminate and any such fees accruing after the date on which the
Commitments terminate shall be payable on demand.  Any other fees payable to any
Issuing Bank pursuant to this paragraph shall be payable within 10 Business Days
after demand.  All participation fees and fronting fees shall be computed on the
basis of a year of 365 or 366 days, as the case may be, and shall be payable for
the actual number of days elapsed (including the first day but excluding the
last day).

(d)

The Borrower agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Borrower and the Administrative Agent.

(e)

All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to each Issuing Bank, in the
case of fees payable to it) for distribution, in the case of Facility Fees,
Utilization Fees and participation fees, to the Lenders.  Fees paid shall not be
refundable under any circumstances.

SECTION 2.13

Interest.  x)  The Loans comprising each ABR Borrowing (including each Swingline
Loan) shall bear interest at the Alternate Base Rate plus the Applicable Rate.

(b)

The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.

(c)

Notwithstanding the foregoing, if any principal of or interest on any Loan or
any fee or other amount payable by the Borrower hereunder is not paid when due,
whether at stated maturity, upon acceleration or otherwise, such overdue amount
shall bear interest, after as well as before judgment, at a rate per annum equal
to (i) in the case of overdue principal of any Loan, 2% plus the  rate otherwise
applicable to such Loan as provided in the preceding paragraphs of this Section
or (ii) in the case of any other amount, 2% plus the rate applicable to ABR
Loans as provided in paragraph (a) of this Section.

(d)

Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and, in the case of Revolving Loans, upon termination
of the Commitments; provided that (i) interest accrued pursuant to paragraph (c)
of this Section shall be payable on demand, (ii) in the event of any repayment
or prepayment of any Loan (other than a prepayment of an ABR Revolving Loan
prior to the end of the Availability Period), accrued interest on the principal
amount repaid or prepaid shall be payable on the date of such repayment or
prepayment and (iii) in the event of any conversion of any Eurodollar Loan prior
to the end of the current Interest Period therefor, accrued interest on such
Loan shall be payable on the effective date of such conversion.

(e)

All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day).  The applicable Alternate Base Rate, Adjusted LIBO Rate
or LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.

SECTION 2.14

Alternate Rate of Interest.  If prior to the commencement of any Interest Period
for a Eurodollar Borrowing:

(a)

the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such
Interest Period; or

(b)

the Administrative Agent is advised by the Required Lenders that the Adjusted
LIBO Rate or the LIBO Rate, as applicable, for such Interest Period will not
adequately and fairly reflect the cost to such Lenders of making or maintaining
their Loans included in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Revolving Borrowing to, or
continuation of any Revolving Borrowing as, a Eurodollar Borrowing shall be
ineffective, and (ii) if any Borrowing Request requests a Eurodollar Borrowing,
such Borrowing shall be made as an ABR Borrowing; provided that if the
circumstances giving rise to such notice affect only one Type of Borrowings,
then the other Type of Borrowings shall be permitted.

SECTION 2.15

Increased Costs.  xi)  If any Change in Law shall:

(i)

impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate) or any Issuing Bank; or

(ii)

impose on any Lender or any Issuing Bank or the London interbank market any
other condition affecting this Agreement or Eurodollar Loans made by such Lender
or any Letter of Credit or participation therein; and the result of any of the
foregoing shall be to increase the cost to such Lender of making or main­taining
any Eurodollar Loan (or of maintaining its obligation to make any such Loan) or
to increase the cost to such Lender or such Issuing Bank of participation in,
issuing or maintaining any Letter of Credit or to reduce the amount of any sum
received or receivable by such Lender hereunder (whether of principal, interest
or otherwise), then the Borrower will pay to such Lender or such Issuing Bank,
as the case may be, such additional amount or amounts as will compensate such
Lender or such Issuing Bank, as the case may be, for such additional costs
incurred or reduction suffered.

(b)

If any Lender or any Issuing Bank determines that any Change in Law regarding
capital requirements has or would have the effect of reducing the rate of return
on such Lender's or such Issuing Bank's capital or on the capital of such
Lender's or such Issuing Bank's holding company, if any, as a consequence of
this Agreement or the Loans made by, or participations in Letters of Credit held
by, such Lender or the Letters of Credit issued by such Issuing Bank, to a level
below that which such Lender or such Issuing Bank or such Lender's or such
Issuing Bank's holding company could have achieved but for such Change in Law
(taking into consideration such Lender's or such Issuing Bank's policies and the
policies of such Lender's or such Issuing Bank's holding company with respect to
capital adequacy), then from time to time the Borrower will pay to such Lender
or such Issuing Bank, as the case may be, such additional amount or amounts as
will compensate such Lender or such Issuing Bank, or such Lender's or such
Issuing Bank's holding company for any such reduction suffered.

(c)

A certificate of a Lender or an Issuing Bank setting forth the amount or amounts
necessary to compensate such Lender or such Issuing Bank or its holding company,
as the case may be, as specified in paragraph (a) or (b) of this Section shall
be delivered to the Borrower and shall be conclusive absent manifest error.  The
Borrower shall pay such Lender or such Issuing Bank, as the case may be, the
amount shown as due on any such certificate within 10 Business Days after
receipt thereof.  

(d)

Failure or delay on the part of any Lender or any Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender's or such Issuing Bank's right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or an Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 180 days prior to the date that such Lender or such Issuing Bank, as the
case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender's or such Issuing Bank's
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 180-day period referred to above shall be extended to include the period of
retroactive effect thereof.

SECTION 2.16

Break Funding Payments.  In the event of (a) the payment of any principal of any
Eurodollar Loan other than on the last day of an Interest Period applicable
thereto (including as a result of an Event of Default), (b) the conversion of
any Eurodollar Loan other than on the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, continue or prepay any Eurodollar
Loan on the date specified in any notice delivered pursuant hereto (regardless
of whether such notice may be revoked under Section 2.11(c) and is revoked in
accordance therewith), or (d)  the assignment of any Eurodollar Loan other than
on the last day of the Interest Period applicable thereto as a result of a
request by the Borrower pursuant to Section 2.19, then, in any such event, the
Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event.  In the case of a Eurodollar Loan, such loss, cost
or expense to any Lender shall be deemed to include an amount determined by such
Lender to be the excess, if any, of (i) the amount of interest that such Lender
would pay for a deposit equal to the principal amount of such Loan for the
period from the date of such payment, conversion, failure or assignment to the
last day of the then current Interest Period for such Loan (or, in the case of a
failure to borrow, convert or continue, the duration of the Interest Period that
would have resulted from such borrowing, conversion or continuation) if the
interest rate payable on such deposit were equal to the LIBO Rate for such
Interest Period, over (ii) the amount of interest that such Lender would earn on
such principal amount for such period if such Lender were to invest such
principal amount for such period at the interest rate that would be bid by such
Lender (or an Affiliate of such Lender) for dollar deposits from other banks in
the Eurodollar market at the commencement of such period.  A certifi­cate of any
Lender setting forth any amount or amounts that such Lender is entitled to
receive pursuant to this Section shall be delivered to the Borrower and shall be
conclusive absent manifest error.  The Borrower shall pay such Lender the amount
shown as due on any such certificate within 10 Business Days after receipt
thereof.

SECTION 2.17

Taxes.  xii) Any and all payments by or on account of any obligation of the
Borrower hereunder shall be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes; provided that if the Borrower shall be
required to deduct any Indemnified Taxes or Other Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section) the Administrative Agent, Lender or Issuing Bank (as the
case may be) receives an amount equal to the sum it would have received had no
such deductions been made, (ii) the Borrower shall make such deductions and
(iii) the Borrower shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.  

(b)

In addition, the Borrower shall pay any Other Taxes to the relevant Governmental
Authority in accordance with applicable law.

(c)

The Borrower shall indemnify the Administrative Agent, each Lender and each
Issuing Bank, within 10 Business Days after written demand therefor, for the
full amount of any Indemnified Taxes or Other Taxes paid by the Administrative
Agent, such Lender or such Issuing Bank, as the case may be, (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority.  A certificate as to the amount of such
payment or liability delivered to the Borrower by a Lender or an Issuing Bank,
or by the Administrative Agent on its own behalf or on behalf of a Lender or an
Issuing Bank, shall be conclusive absent manifest error.  

(d)

As soon as practicable after any payment of Indemnified Taxes or Other Taxes by
the Borrower to a Governmental Authority, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(e)

Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law, such
properly completed and executed documentation prescribed by applicable law or
reasonably requested by the Borrower as will permit such payments to be made
without withholding or at a reduced rate.

(f)

If the Administrative Agent or a Lender determines, in its sole discretion, that
it has received a refund of any Taxes or Other Taxes as to which it has been
indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section 2.17, it shall pay over such refund
to the Borrower (but only to the extent of indemnity payments made, or
additional amounts paid, by the Borrower under this Section 2.17 with respect to
the Taxes or Other Taxes giving rise to such refund), net of all out-of-pocket
expenses of the Administrative Agent or such Lender and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund); provided, that the Borrower, upon the request of the
Administrative Agent or such Lender, agrees to repay the amount paid over to the
Borrower (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent or such Lender in the event
the Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority. This Section shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes which it deems confidential) to the
Borrower or any other Person.

SECTION 2.18

Payments Generally; Pro Rata Treatment; Sharing of Set-offs.  xiii)  The
Borrower shall make each payment required to be made by it hereunder (whether of
principal, interest, fees or reimbursement of LC Disbursements, or of amounts
payable under Section 2.15, 2.16 or 2.17, or otherwise) prior to 12:00 noon, New
York City time, on the date when due, in immediately available funds, without
set-off or counterclaim.  Any amounts received after such time on any date may,
in the discretion of the Administrative Agent, be deemed to have been received
on the next succeeding Business Day for purposes of calculating interest
thereon.  All such payments shall be made to the Administrative Agent at its
offices at 270 Park Avenue, New York, New York, except payments to be made
directly to an Issuing Bank or the Swingline Lender as expressly provided herein
and except that payments pursuant to Sections 2.15, 2.16, 2.17 and 9.03 shall be
made directly to the Persons entitled thereto.  The Administrative Agent shall
distribute any such payments received by it for the account of any other Person
to the appropriate recipient promptly following receipt thereof.  If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension.  All payments hereunder shall be made in dollars.

(b)

If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.

(c)

If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Revolving Loans or participations in LC Disbursements or Swingline Loans
resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Revolving Loans and participations in LC Disbursements
and Swingline Loans and accrued interest thereon than the proportion received by
any other Lender, then the Lender receiving such greater proportion shall
purchase (for cash at face value) participations in the Revolving Loans and
participations in LC Disbursements and Swingline Loans of other Lenders to the
extent necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Revolving Loans and participations in LC
Disbursements and Swingline Loans; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered,  such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements to any assignee or participant, other than to the Borrower
or any Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph shall apply).  The Borrower consents to the foregoing and agrees, to
the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of the Borrower
in the amount of such participation.

(d)

Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or any Issuing Bank hereunder that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or such Issuing Bank, as the case may
be, the amount due.  In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or such Issuing Bank, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or such Issuing Bank with interest thereon,
for each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.

(e)

If any Lender shall fail to make any payment required to be made by it pursuant
to Section 2.05(c), 2.06(d) or (e), 2.07(b) or 2.18(d), then the Administrative
Agent may, in its discretion (notwithstanding any contrary provision hereof),
apply any amounts thereafter received by the Administrative Agent for the
account of such Lender to satisfy such Lender's obligations under such Sections
until all such unsatisfied obligations are fully paid.

SECTION 2.19

Mitigation Obligations; Replacement of Lenders.  xiv)  If any Lender requests
compensation under Section 2.15, or if the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 2.17, then such Lender shall use reasonable
efforts to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 2.15 or 2.17, as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender.

(b)

If any Lender requests compensation under Section 2.15, or if the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, or if any
Lender defaults in its obligation to fund Loans hereunder, then the Borrower
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights and obligations under this Agreement to
an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (i) the Borrower
shall have received the prior written consent of the Administrative Agent, which
consent shall not unrea­sonably be withheld, (ii) such Lender shall have
received payment of an amount equal to the outstanding principal of its Loans
and participations in LC Disbursements and Swingline Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts) and (iii) in the case
of any such assignment resulting from a claim for compensation under
Section 2.15 or payments required to be made pursuant to Section 2.17, such
assignment will result in a reduction in such compensation or payments.  A
Lender shall not be required to make any such assignment and delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such  assignment and delegation
cease to apply.

ARTICLE III

Representations and Warranties

The Borrower represents and warrants to the Lenders that:

SECTION 3.01

Organization; Powers.  Each of the Borrower and its Subsidiaries is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, has all requisite power and authority to carry
on its business as now conducted and, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business in, and is in good
standing in, every juris­diction where such qualification is required.  

SECTION 3.02

Authorization; Enforceability.  The Transactions are within the Borrower's
corporate powers and have been duly authorized by all necessary corporate and,
if required, stockholder action.  This Agreement has been duly executed and
delivered by the Borrower and constitutes a legal, valid and binding obligation
of the Borrower, enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors' rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.

SECTION 3.03

Governmental Approvals; No Conflicts.  The Transactions xv) do not require any
consent or approval of, registration or filing with, or any other action by, any
Governmental Authority, except such as have been obtained or made and are in
full force and effect and such matters relating to performance as would
ordinarily be done in the ordinary course of business after the Effective Date,
xvi) will not violate any applicable law or regulation or any order of any
Governmental Authority, (c) will not violate the charter, by-laws or other
organizational documents of the Borrower, (d) will not violate or result in a
default under any indenture, agreement or other instrument binding upon the
Borrower or any of its Subsidiaries or its assets, or give rise to a right
thereunder to require any payment to be made by the Borrower or any of its
Subsidiaries, and (e) will not result in the creation or imposition of any Lien
on any asset of the Borrower or any of its Subsidiaries, except for breaches,
violations and defaults under clauses (b) and (d) that neither individually nor
in the aggregate could reasonably be expected to result in a Material Adverse
Effect.

SECTION 3.04

Financial Condition; No Material Adverse Change.  xvii)  The consolidated
balance sheet of the Borrower and its Consolidated Subsidiaries and the related
consolidated statements of income, common stockholders equity and cash flows (i)
as of and for the fiscal year ended December 31, 2004, reported on by
Pricewaterhouse Coopers LLP, independent public accountants and set forth in the
Borrower's 2004 Form 10-K, and (ii) as of and for the fiscal quarter and the
portion of the fiscal year ended June 30, 2005, set forth in the Borrower's
latest Form 10-Q, present fairly, in all material respects, the consolidated
financial position and results of operations and cash flows of the Borrower and
its Consolidated Subsidiaries as of such dates and for such periods in
accordance with GAAP, subject to year-end audit adjustments and the absence of
footnotes in the case of the statements referred to in clause (ii) above.

(b)

As of the Effective Date, since December 31, 2004, there has been no material
adverse change in the business, assets, liabilities (actual or contingent),
operations, or financial condition of the Borrower and the Subsidiaries taken as
a whole.

SECTION 3.05

Properties(a).  Each of the Borrower and the Subsidiaries has good title to, or
valid leasehold or other interests in, all its real and personal property
material to its business, except for Liens permitted pursuant to Section 6.02.

SECTION 3.06

Litigation and Environmental Matters.  xviii) Except as disclosed in the most
recent Annual Report on Form 10-K of the Borrower or KMP delivered by the
Borrower to the Lenders, there is no action, suit or proceeding by or before any
arbitrator or Governmental Authority pending against or, to the knowledge of the
Borrower, threatened against or affecting the Borrower or any of the
Subsidiaries (i) as to which there is a reasonable possibility of an adverse
determination and that, if adversely determined, could reasonably be expected to
result in a Material Adverse Effect or (ii) that involves this Agreement or the
Transactions.

(b)

In the ordinary course of its business, the Borrower conducts an ongoing review
of the effect of Environmental Laws on the business, operations and properties
of the Borrower and the Subsidiaries, in the course of which it identifies and
evaluates associated liabilities and costs (including any capital or operating
expenditures required for clean-up or closure of properties currently or
previously owned, any capital or operating expenditures required to achieve or
maintain compliance with environmental protection standards imposed by law or as
a condition of any license, permit or contract, any related constraints on
operating activities, including any periodic or permanent shutdown of any
facility or reduction in the level of or change in the nature of operations
conducted threat, any costs or liabilities in connection with off-site disposal
of wastes or Hazardous Materials, and any actual or potential liabilities to
third parties, including employees, and any related costs and expenses). On the
basis of this review, the Borrower has reasonably concluded that such associated
liabilities and costs, including the costs of compliance with Environmental
Laws, are unlikely to result in a Material Adverse Effect.

SECTION 3.07

Compliance with Laws and Agreements.  Each of the Borrower and its Subsidiaries
is in compliance with all laws, regulations and orders of any Governmental
Authority applicable to it or its property and all indentures, agreements and
other instruments binding upon it or its property, except where the failure to
do so, individually or in the aggregate for the Borrower and its Subsidiaries,
could not reasonably be expected to result in a Material Adverse Effect.  

SECTION 3.08

Investment and Holding Company Status.  Neither the Borrower nor any of its
Subsidiaries is (a) an "investment company" as defined in, or subject to
regulation under, the Investment Company Act of 1940 or (b) a "holding company"
as defined in, or subject to regula­tion under, the Public Utility Holding
Company Act of 1935.

SECTION 3.09

Taxes.  The Borrower and the Subsidiaries have caused to be filed all federal
income tax returns and other material tax returns, statements and reports (or
obtained extensions with respect thereto) which are required to be filed and
have paid or deposited or made adequate provision in accordance with GAAP for
the payment of all taxes (including estimated taxes shown on such returns,
statements and reports) which are shown to be due pursuant to such returns,
except for taxes as are being contested in good faith by appropriate proceedings
for which adequate reserves have been established in accordance with GAAP and
where the failure to pay such taxes (individually or in the aggregate for the
Borrower and the Subsidiaries) would not have a Material Adverse Effect.

SECTION 3.10

ERISA.  Each member of the ERISA Group has fulfilled its obligations under the
minimum funding standards of ERISA and the Code with respect to each Plan and is
in compliance in all material respects with the presently applicable provisions
of ERISA and the Code with respect to each Plan.  No member of the ERISA Group
has (i) sought a waiver of the minimum funding standard under Section 412 of the
Code in respect of any Plan, (ii) failed to make any contribution or payment to
any Plan or Multiemployer Plan or in respect of any Benefit Arrangement, or made
any amendment to any Plan or Benefit Arrangement, which has resulted or could
result in the imposition of a Lien or the posting of a bond or other security
under ERISA or the  Code or (iii) incurred any liability under Title IV of ERISA
other than a liability to the PBGC for premiums under Section 4007 of ERISA,
which waiver, failure or liability could reasonably be expected to result in a
Material Adverse Effect.

SECTION 3.11

Disclosure.  All information heretofore furnished by the Borrower to the
Administrative Agent or any Lender for purposes of or in connection with this
Agreement or any transaction contemplated hereby is, and all such information
hereafter furnished by the Borrower to the Administrative Agent or any Lender
will be, true and accurate in all material respects on the date as of which such
information is stated or certified.  None of the reports, financial statements,
certificates or other information furnished by or on behalf of the Borrower to
the Administrative Agent or any Lender in connection with the syndication or
negotiation of this Agreement or delivered hereunder (as modified or
supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.

SECTION 3.12

Foreign Assets Control Regulations, etc.

(a)

Neither any Letter of Credit nor any part of the proceeds of the Loans will
violate the Trading with the Enemy Act, as amended, or any of the foreign assets
control regulations of the United States Treasury Department (31 CFR, Subtitle
B, Chapter V, as amended) or any enabling legislation or executive order
relating thereto.

(b)

Neither the Borrower nor any Subsidiary (i) is, or will become, a Person
described or designated in the Specially Designated Nationals and Blocked
Persons List of the Office of Foreign Assets Control or in Section 1 of the
Anti-Terrorism Order or (ii) engages or will engage in any dealings or
transactions, or is or will be otherwise associated, with any such Person.  The
Borrower and the Subsidiaries are in compliance, in all material respects, with
the Patriot Act.

(c)

Neither any Letter of Credit nor any part of the proceeds of the Loans will be
used, directly or indirectly, for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended, assuming
in all cases that such Act applies to the Borrower or one of the Subsidiaries.

ARTICLE IV

Conditions

SECTION 4.01

Effective Date.  The obligations of the Lenders to make Loans and of the Issuing
Banks to issue Letters of Credit hereunder shall not become effective until the
date on which each of the following conditions is satisfied (or waived in
accordance with Section 9.02):

(a)

The Administrative Agent (or its counsel) shall have received from each party
hereto either (i) a counterpart of this Agreement signed on behalf of such party
or (ii) written evidence satisfactory to the Administrative Agent (which may
include telecopy transmission of a signed signature page of this Agreement) that
such party has signed a counterpart of this Agreement.

(b)

The Administrative Agent shall have received favorable written opinions
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of Polsinelli Shalton Welte Suelthaus PC, Kansas counsel for the Borrower,
and Bracewell & Giuliani LLP, counsel for the Borrower, substantially in the
forms of Exhibit B-1 and B-2, and covering such other matters relating to the
Borrower, this Agreement or the Transactions as the Required Lenders shall
reasonably request.  The Borrower hereby requests such counsels to deliver such
opinions.

(c)

The Administrative Agent shall have received such documents and certificates as
the Administrative Agent or its counsel may reasonably request relating to the
organization, existence and good standing of the Borrower, the authorization of
the Transactions and any other legal matters relating to the Borrower, this
Agreement or the Transactions, all in form and substance satisfactory to the
Administrative Agent and its counsel.

(d)

The Administrative Agent shall be reasonably satisfied that that all required
consents and approvals of any Governmental Authority and any other Person in
connection with the transactions contemplated by this Section 4.01 shall have
been obtained and remain in effect (except where the failure to obtain such
approvals would not have a Material Adverse Effect).

(e)

The Administrative Agent shall have received a certificate, dated the Effective
Date and signed by the President, a Vice President or a Financial Officer of the
Borrower, confirming compliance with the conditions set forth in paragraphs (a)
and (b) of Section 4.02.

(f)

The Administrative Agent shall have received all fees and other amounts due and
payable on or prior to the Effective Date, including, to the extent invoiced,
reimbursement or payment of all reasonable out-of-pocket expenses required to be
reimbursed or paid by the Borrower hereunder.

(g)

The Administrative Agent shall have received a written irrevocable notice from
the Borrower terminating the Existing Credit Facility (including all commitments
thereunder) and directing the Administrative Agent to prepay by wire transfer,
in immediately available funds, in full any loans and other amounts then
outstanding thereunder, together with accrued interest thereon and any unpaid
fees then accrued.

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.
 Notwithstanding the foregoing, the obligations of the Lenders to make Loans and
of the Issuing Banks to issue Letters of Credit hereunder shall not become
effective unless each of the foregoing conditions is satisfied (or waived
pursuant to Section 9.02) at or prior to 3:00 p.m., New York City time, on
August 31, 2005 (and, in the event such conditions are not so satisfied or
waived, the Commitments shall terminate at such time).  

SECTION 4.02

Each Credit Event.  The obligation of each Lender to make a Loan on the occasion
of any Borrowing, and of each Issuing Bank to issue, amend, renew or extend any
Letter of Credit (including any Loan made or Letter of Credit issued (including
for the purpose of the Existing Letters of Credit) on the initial date of
Borrowing), is subject to the satisfaction of the following conditions:

(a)

The representations and warranties of the Borrower set forth in this Agreement
shall be true and correct on and as of the date of such Borrowing or the date of
issuance, amendment, renewal or extension of such Letter of Credit (in either
case, unless any representation and warranty expressly relates to an earlier
date, in which case such representation and warranty shall be correct as of such
earlier date), as applicable.

(b)

At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.

SECTION 4.03

Conditions Precedent to Conversions. Notwithstanding the foregoing, the
obligation of the Lenders to convert or continue any existing Borrowing into or
as a Eurodollar Borrowing is subject to the condition precedent that on the date
of such conversion or continuation no Default or Event of Default shall have
occurred and be continuing or would result from the making of such conversion.
 The acceptance of the benefits of each such conversion or continuation shall
constitute a representation and warranty by the Borrower to each of the Lenders
that no Default or Event of Default shall have occurred and be continuing or
would result from the making of such conversion or continuation.

ARTICLE V

Affirmative Covenants

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, the Borrower covenants and agrees with
the Lenders that:

SECTION 5.01

Financial Statements; Ratings Change and Other Information.  The Borrower will
furnish to the Administrative Agent and each Lender:

(a)

before the earlier of (i) 100 days after the end of each fiscal year of the
Borrower and (ii) 10 days after filing with the Securities and Exchange
Commission is required, its audited consolidated balance sheet and related
statements of operations, common stockholders' equity and cash flows as of the
end of and for such year, setting forth in each case in comparative form the
figures for the previous fiscal year, all reported on by, and accompanied by an
opinion (without a "going concern" or like qualification or exception and
without any qualification or exception as to the scope of such audit) of,
Pricewaterhouse Coopers L.L.P. or other independent public accountants of
recognized national standing to the effect that such consolidated financial
statements present fairly in all material respects the financial condition and
results of operations of the Borrower and its Consolidated Subsidiaries, and to
the extent consolidated in accordance with GAAP, KMP, on a consolidated basis in
accordance with GAAP consistently applied; provided, however, that (x) if the
Borrower has timely made its Annual Report on Form 10-K available on "EDGAR"
and/or on its home page on the worldwide web (at the date of this Agreement
located at http://www.kindermorgan.com) and complied with the last grammatical
paragraph of this Section 5.01 in respect thereof, and (y) if said Annual Report
contains such consolidated balance sheet and related statements of operations,
common stockholders' equity and cash flows, and the report thereon of such
independent public accountants (without qualification or exception, and to the
effect, as specified above), then the Borrower shall be deemed to have satisfied
the requirements of this clause (a);  

(b)

before the earlier of (i) 50 days after the end of each of the first three
fiscal quarters of each fiscal year of the Borrower and (ii) five days after
filing with the Securities and Exchange Commission is required, its consolidated
balance sheet and related statements of operations, common stockholders' equity
and cash flows as of the end of and for such fiscal quarter and the then elapsed
portion of the fiscal year, setting forth in each case in comparative form the
figures for the corresponding period or periods of (or, in the case of the
balance sheet, as of the end of) the previous fiscal year, all certified by one
of its Finan­cial Officers as presenting fairly in all material respects the
financial condition and results of operations of the Borrower and its
Consolidated Subsidiaries, and to the extent consolidated in accordance with
GAAP, KMP, on a consolidated basis in accordance with GAAP consis­tently
applied, subject to normal year-end audit adjustments and the absence of
footnotes; provided, however, that (x) if the Borrower has timely made its
Quarterly Report on Form 10-Q available on "EDGAR" and/or on its home page on
the worldwide web (at the date of this Agreement located at
http://www.kindermorgan.com) and complied with the last grammatical paragraph of
this Section 5.01 in respect thereof, and (y) if said Quarterly Report contains
such consolidated balance sheet and related statements of operations, common
stockholders' equity and cash flows, and such certifications, then the Borrower
shall be deemed to have satisfied the requirements of this clause (b);

(c)

concurrently with any delivery of financial statements under clause (a) or
(b) above, a certificate of a Financial Officer of the Borrower (i) certifying
as to whether a Default has occurred and, if a Default has occurred, specifying
the details thereof and any action taken or proposed to be taken with respect
thereto, (ii) setting forth reasonably detailed calculations demonstrating
compliance with Section 6.01, and (iii) stating whether any change in GAAP or in
the application thereof that has an effect on the financial statements of the
Borrower or on the calculation of the financial covenants pursuant to Section
6.01 has occurred since the date of the audited financial statements referred to
in Section 3.04 and, if any such change has occurred, specifying the effect of
such change on the financial statements accompanying such certificate or on such
financial covenant calculations;

(d)

concurrently with any delivery of financial statements under clause (a) above, a
certificate (which certificate may be limited to the extent required by
accounting rules or guidelines) of the accounting firm that reported on such
financial statements stating (i) whether they obtained knowledge during the
course of their examination of such financial statements of any Default ;
provided, however, that such accountants shall not be liable to anyone by reason
of their failure to obtain knowledge of any Default which would not be disclosed
in the course of an audit conducted in accordance with GAAP, and (ii) confirming
the calculations set forth in the certificate delivered simultaneously therewith
pursuant to clause (c) above;

(e)

without duplication of any other requirement of this Section 5.01, promptly
after the same become publicly available, copies of all periodic and other
reports, proxy statements and other materials filed by the Borrower or any
Subsidiary with the Securities and Exchange Commission, or any Govern­mental
Authority succeeding to any or all of the functions of said Commission, or with
any national securities exchange, or distributed by the Borrower to its
share­holders generally, as the case may be; provided, however, that if the
Borrower has timely made such reports, proxy statements and other materials
available on "EDGAR" and/or on its home page on the worldwide web (at the date
of this Agreement located at http://www.kindermorgan.com) and complied with the
last grammatical paragraph of this Section 5.01 in respect thereof, then the
Borrower shall be deemed to have satisfied the requirements of this clause (e);

(f)

promptly after Moody's or S&P shall have announced a change in the rating
established or deemed to have been established for the Index Debt, written
notice of such rating change;

(g)

within five Business Days after any officer of the Borrower obtains knowledge of
any Default, if such Default is then continuing, a certificate of the Financial
Officer of the Borrower setting forth the details thereof and the action which
the Borrower is taking or proposes to take with respect thereto; and

(h)

promptly following any request therefor, such other information regarding the
operations, business affairs and financial condition of the Borrower or any
Subsidiary, or compliance with the terms of this Agreement, as the
Administrative Agent or any Lender may reasonably request.

Information required to be delivered pursuant to Section 5.01(a), 5.01(b), or
5.01(e) above shall be deemed to have been delivered on the date on which the
Borrower provides notice to the Administrative Agent that such information has
been posted on "EDGAR" or the Borrower's website or another website identified
in such notice and accessible by the Administrative Agent and the Lenders
without charge (and the Borrower hereby agrees to provide such notice); provided
that such notice may be included in a certificate delivered pursuant to Section
5.01(c).

SECTION 5.02

Notices of Material Events.  The Borrower will furnish to the Administrative
Agent and each Lender prompt written notice of the following:

(a)

if and when any member of the ERISA Group (i) gives or is required to give
notice to the PBGC of any "reportable event" (as defined in Section 4043 of
ERISA) (other than such event as to which the 30-day notice requirement is
waived) with respect to any Plan which might constitute grounds for a
termination of such Plan under Title IV of ERISA, or knows that the plan
administrator of any Plan has given or is required to give notice of any such
reportable event, a copy of the notice of such reportable event given or
required to be given to the PBGC; (ii) receives notice of complete or partial
withdrawal liability under Title IV of ERISA or notice that any Multiemployer
Plan is in reorganization, is insolvent or has been terminated, a copy of such
notice; (iii) receives notice from the PBGC under Title IV of ERISA of an intent
to terminate, impose liability (other than for premiums under Section 4007 of
ERISA) in respect of, or appoint a trustee to administer any Plan, a copy of
such notice; (iv) applies for a waiver of the minimum funding standard under
Section 412 of the Code, a copy of such application; (v) gives notice of intent
to terminate any Plan under Section 4041(c) of ERISA, a copy of such notice and
other information filed with the PBGC; (vi) gives notice of withdrawal from any
Plan pursuant to Section 4063 of ERISA, a copy of such notice; or (vii) fails to
make any payment or contribution to any Plan or Multiemployer Plan or in respect
of any Benefit Arrangement or makes any amendment to any Plan or Benefit
Arrangement which has resulted or could result in the imposition of a Lien or
the posting of a bond or other security in an amount that could reasonably be
expected to have a Material Adverse Effect, a certificate of the chief financial
officer or the chief accounting officer of the Borrower setting forth details as
to such occurrence and action, if any, which the Borrower or applicable member
of the ERISA Group is required or proposes to take; and

(b)

any other development that results in, or could reasonably be expected to result
in, a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

SECTION 5.03

Existence; Conduct of Business.  The Borrower will, and will cause each of its
Material Subsidiaries to, do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges and franchises material to the conduct of
its business; provided that the foregoing shall not prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 6.03.

SECTION 5.04

Payment of Obligations.  The Borrower will, and will cause each of its
Subsidiaries to, before the same shall become delinquent or in default, pay its
obligations, including Tax liabilities, that, if not paid, could result in a
Material Adverse Effect except where (a) the validity or amount thereof is being
contested in good faith by appropri­ate proceedings, (b) the Borrower or such
Subsidiary has set aside on its books adequate reserves with respect thereto in
accordance with GAAP and (c) the failure to make payment pending such contest
could not reasonably be expected to result in a Material Adverse Effect.

SECTION 5.05

Maintenance of Properties; Insurance.  The Borrower will, and will cause each of
its Material Subsidiaries to, (a) keep and maintain all property material to the
conduct of its business in good working order and condition, ordinary wear and
tear excepted, and (b) maintain, with financially sound and reputable insurance
companies, insurance in such amounts and against such risks as are customarily
maintained by companies engaged in the same or similar businesses operating in
the same or similar locations.

SECTION 5.06

Books and Records; Inspection Rights.  The Borrower will, and will cause each of
its Subsidiaries to, keep proper books of record and account in which full, true
and correct entries are made of all dealings and transactions in relation to its
business and activities.  The Borrower will, and will cause each of its
Subsidiaries to, permit any representatives designated by the Administrative
Agent or any Lender, upon reasonable prior notice during normal business hours,
to visit and inspect its properties, to examine and make extracts from its books
and records (subject to compliance with confidentiality agreements and
applicable copyright law), and to discuss its affairs, finances and condition
with its officers and independent accountants, all at such reasonable times and
as often as reasonably requested.

SECTION 5.07

Compliance with Laws.  The Borrower will, and will cause each of its
Subsidiaries to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

SECTION 5.08

 Use of Proceeds.  The proceeds of the Loans will be used only for (a) payment
in full of all amounts owing under the Existing Credit Facility, (b) working
capital, and (c) general lawful corporate purposes, including but not limited to
providing liquidity for commercial paper backup.  No part of the proceeds of any
Loan will be used, whether directly or indirectly, for any purpose that entails
a violation of any of the Regulations of the Board, including Regulations U and
X.  Letters of Credit will be issued only (a) to support obligations in
connection with the working capital and business needs of the Borrower, and (b)
in respect of the purchase of goods or services in the ordinary course of
business.

ARTICLE VI

Negative Covenants

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated and all LC Disbursements shall
have been reimbursed, the Borrower covenants and agrees with the Lenders that:

SECTION 6.01

Financial Covenants.  

(a)

Indebtedness.

(i)

Consolidated Indebtedness of the Borrower.  The Consolidated Indebtedness of the
Borrower shall at no time exceed 65.0% of the Consolidated Total Capitalization
of the Borrower.

(ii)

Total Consolidated Indebtedness of Consolidated Subsidiaries.  The aggregate
Indebtedness of all Consolidated Subsidiaries of the Borrower (excluding
Indebtedness of a Consolidated Subsidiary of the Borrower to the Borrower or to
another Consolidated Subsidiary of the Borrower) shall at no time exceed 10% of
the Consolidated Indebtedness of the Borrower.

(iii)

Consolidated Indebtedness of Material Subsidiaries.  The Consolidated
Indebtedness of each Material Subsidiary shall at no time exceed 65.0% of the
Consolidated Total Capitalization of such Material Subsidiary.

(b)

Borrower Adjustments.  Notwithstanding anything herein to the contrary, for
purposes of determining compliance with the financial covenants set forth in
Section 6.01(a), all Guarantees by the Borrower of Indebtedness of KMP shall be
excluded from Consolidated Indebtedness.

SECTION 6.02

Liens.  The Borrower will not, and will not permit any Subsidiary to, create,
incur, assume or permit to exist any Lien on any property or asset now owned or
hereafter acquired by it, or assign or sell any income or revenues (including
accounts receivable) or rights in respect of any thereof, except:

(a)

Permitted Encumbrances;

(b)

any Lien existing on any property or asset prior to the acquisition thereof by
the Borrower or any Subsidiary or existing on any property or asset of any
Person that becomes a Subsidiary after the date hereof prior to the time such
Person becomes a Subsidiary; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary, as the case may be, (ii) such Lien shall not apply to any other
property or assets of the Borrower or any Subsidiary and (iii) such Lien shall
secure only those obligations which it secures on the date of such acquisition
or the date such Person becomes a Subsidiary, as the case may be and extensions,
renewals and replacements thereof that do not increase the outstanding principal
amount thereof; and

(c)

Liens not otherwise permitted by the foregoing clauses of this Section securing
Indebtedness in an aggregate principal or face amount at any date not to exceed
10% of Consolidated Net Tangible Assets.

SECTION 6.03

Fundamental Changes.  xix) The Borrower will not, and will not permit any
Subsidiary to, merge into or consolidate with any other Person, or permit any
other Person to merge into or consolidate with it, or sell, transfer, lease or
otherwise dispose of (in one transaction or in a series of transactions) all or
substantially all of its assets, or all or substantially all of the Equity
Interests of any of its Subsidiaries (in each case, whether now owned or
here­after acquired), or liquidate or dissolve, except that if at the time
thereof and immediately after giving effect thereto no Default shall have
occurred and be continuing (i) if the Borrower is involved in any such
transaction, (x) any Person may merge into the Borrower in a transaction in
which the Borrower is the surviving corporation, or (y) if the Borrower is not
the surviving entity, (A) the Person formed by or surviving such transaction or
the recipient of any such sale, transfer, lease or other disposition of assets,
assumes all Obligations, (B) the Person formed by or surviving such transaction
or the recipient of any such sale, transfer lease or other disposition, is
organized under the laws of the United States or any state thereof, and (C) the
Borrower has delivered to the Administrative Agent an officer's certificate and
an opinion of counsel, each stating that such consolidation, merger, transfer,
lease or other disposition complies with the provisions hereof, (ii) any Person
may merge into any Subsidiary in a transaction in which the surviving entity is
a Subsidiary, (iii) any Subsidiary may sell, transfer, lease or otherwise
dispose of its assets to the Borrower or to another Subsidiary and (iv) any
Subsidiary may liquidate or dissolve if the Borrower determines in good faith
that such liquidation or dissolution is in the best interests of the Borrower
and such liquidation or dissolution is not materially disadvantageous to the
Lenders.

(b)

The Borrower will not, and will not permit any of its Material Subsidiaries to,
engage to any material extent in any business other than businesses of the type
conducted by the Borrower and its Subsidiaries on the date of execution of this
Agreement and businesses reasonably related thereto.

SECTION 6.04

Transactions with Affiliates.  The Borrower will not, and will not permit any of
the Subsidiaries to, sell, lease or otherwise transfer any property or assets
to, or purchase, lease or otherwise acquire any property or assets from, or
otherwise engage in any other transactions with, any of its Affiliates, except
(a) in the ordinary course of business at prices and on terms and conditions not
less favorable to the Borrower or such Subsidiary than could be obtained on an
arm's-length basis from unrelated third parties and (b) transactions between or
among the Borrower and the wholly-owned Subsidiaries not involving any other
Affiliate.

SECTION 6.05

Capital Lease Obligations

.  The Borrower will not, and will not permit any of the Subsidiaries to, incur
any Capital Lease Obligations if, after giving effect to the incurrence of such
Capital Lease Obligations, the aggregate principal amount of all outstanding
Capital Lease Obligations of the Borrower and the Subsidiaries would exceed
$500,000,000.




ARTICLE VII

Events of Default

If any of the following events ("Events of Default") shall occur:

(a)

the Borrower shall fail to pay any principal of any Loan or any reimbursement
obligation in respect of any LC Disbursement when and as the same shall become
due and payable, whether at the due date thereof or at a date fixed for
prepay­ment thereof or otherwise;

(b)

the Borrower shall fail to pay any interest on any Loan or any fee or any other
amount (other than an amount referred to in clause (a) of this Article) payable
under this Agreement, when and as the same shall become due and payable, and
such failure shall continue unremedied for a period of three Business Days;

(c)

any representation or warranty made or deemed made by or on behalf of the
Borrower or any Subsidiary in or in connection with this Agreement or any
amendment or modification hereof or waiver hereunder, or in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with this Agreement or any amendment or modification hereof or waiver
hereunder, shall prove to have been incorrect in any material respect when made
or deemed made;

(d)

the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.01(g), 5.03 (with respect to the Borrower's
existence) or 5.08 or in Article VI;

(e)

the Borrower shall fail to observe or perform any covenant, condition or
agree­ment contained in this Agreement (other than those specified in clause
(a), (b) or (d) of this Article), and such failure shall continue unremedied for
a period of 30 days after the earlier of (i) written notice thereof from the
Administrative Agent to the Borrower (which notice will be given at the request
of any Lender) or (ii) a Responsible Officer of the Borrower becomes aware of
such failure;  

(f)

the Borrower or any Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable or within any
applicable grace period (not to exceed 30 days);

(g)

any event or condition occurs that results in the acceleration of the maturity
of any Material Indebtedness or requires the prepayment, repurchase, redemption
or defeasance thereof, prior to its scheduled maturity of any Material
Indebtedness; provided that this clause (g) shall not apply to secured
Indebtedness that becomes due as a result of the voluntary sale or transfer of
the property or assets securing such Indebtedness so long as such Indebtedness
is paid in full when due;

(h)

an involuntary proceeding shall be commenced or an involuntary petition shall be
filed seeking (i) liquidation, reorganization or other relief in respect of the
Borrower or any Material Subsidiary or its debts, or of a substantial part of
its assets, under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Borrower or any Material Subsidiary or for a substantial part of its
assets, and, in any such case, such proceeding or petition shall continue
undismissed for 60 days or an order or decree approving or ordering any of the
foregoing shall be entered;

(i)

the Borrower or any Material Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar offi­cial for the Borrower or any Material Subsidiary or for a
substan­tial part of its assets, (iv) file an answer admit­ting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the fore­going;

(j)

the Borrower or any Material Subsidiary shall become unable, admit in writing
its inability or fail generally to pay its material debts as they become due;

(k)

one or more judgments for the payment of money in an aggregate amount in excess
of $75,000,000 shall be rendered against the Borrower, any Subsidiary or any
combination thereof and the same shall remain undischarged for a period of
30 consecutive days during which execution shall not be effectively stayed, or
any action shall be legally taken by a judgment creditor to attach or levy upon
any assets of the Borrower or any Subsidiary to enforce any such judgment; or

(l)

any member of the ERISA Group shall fail to pay when due an amount which it
shall have become liable to pay under Title IV of ERISA; or notice of intent to
terminate a Plan shall be filed under Title IV of ERISA by any member of the
ERISA Group, any plan administrator or any combination of the foregoing; or the
PBGC shall institute proceedings under Title IV of ERISA to terminate, to impose
liability (other than for premiums under Section 4007 of ERISA) in respect of,
or to cause a trustee to be appointed to administer any Plan; or a condition
shall exist by reason of which the PBGC would be entitled to obtain a decree
adjudicating that any Plan must be terminated; or there shall occur a complete
or partial withdrawal from, or a default, within the meaning of Section
4219(c)(5) of ERISA, with respect to, one or more Multiemployer Plans which
could cause one or more members of the ERISA Group to incur a current payment
obligation; and in each of the foregoing instances such condition could
reasonably be expected to result in a Material Adverse Effect;

then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times:  (i) terminate
the Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then out­standing to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrower accrued hereunder,
shall become  due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower; and
in case of any event with respect to the Borrower described in clause (h) or (i)
of this Article, the Commitments shall automatically terminate and the principal
of the Loans then outstanding, together with accrued interest thereon and all
fees and other obligations of the Borrower accrued hereunder, shall
automatically become due and payable, without present­ment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower.

ARTICLE VIII

The Administrative Agent

Each of the Lenders and the Issuing Banks hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof, together with such actions and
powers as are reasonably incidental thereto.

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affili­ates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein.  Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby that the Administrative Agent is required
to exercise in writing as directed by the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02), and (c) except as expressly set forth herein, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of its Subsidiaries that is communicated to or obtained by the bank serving
as Administrative Agent or any of its Affiliates in any capacity.  The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02) or in the absence of its own gross negligence or
willful misconduct.  The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection herewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein, (iv) the validity, enforceability, effectiveness or genuineness of
this Agreement or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.  

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon.  The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties.  The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Banks and the Borrower.  Upon any such
resignation, the Required Lenders shall have the right, in consultation with the
Borrower, to appoint a successor.  If no successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation, then
the retiring Administrative Agent may, on behalf of the Lenders and the Issuing
Banks, appoint a successor Administrative Agent which shall be a bank with an
office in New York, New York, or an Affiliate of any such bank.  Upon the
acceptance of its appointment as Administrative Agent hereunder by a successor,
such successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder.  The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor.  After the Administrative Agent's
resignation hereunder, the provisions of this Article and Section 9.03 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while it was acting as Administrative
Agent.

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and informa­tion as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any related agreement or any
document furnished hereunder or thereunder.

To the extent that the Borrower fails to pay any amount required to be paid by
it to the Administrative Agent under Section 9.03(a) or (b) of this Section,
each Lender severally agrees to pay to the Administrative Agent such Lender's
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent in its capacity as such.

ARTICLE IX

Miscellaneous

SECTION 9.01

Notices.  xx) Except in the case of notices and other communications expressly
permitted to be given by telephone (and subject to paragraph (b) below), all
notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:

(i)

if to the Borrower, to it at One Allen Center, 500 Dallas, Suite 1000, Houston,
Texas 77002, Attention of Park Shaper (Telecopy No. (713) 495-2782);

(ii)

if to the Administrative Agent, to it at 2 Penns Way, Suite 200, New Castle,
Delaware 19720, Attention of Janet Wallace (Telecopy No. (212) 994-0961), with a
copy to 1200 Smith Street, Suite 2000, Houston, Texas 77002, Attention of
Joronne Jeter (Telecopy No. (713) 654-2849);

(iii)

if to the Swingline Lender, to it at 2 Penns Way, Suite 200, New Castle,
Delaware 19720, Attention of Janet Wallace (Telecopy No. (212) 994-0961), with a
copy to 1200 Smith Street, Suite 2000, Houston, Texas 77002, Attention of
Joronne Jeter (Telecopy No. (713) 654-2849); and

(iv)

if to any other Lender or to any Issuing Bank, to it at its address (or telecopy
number) set forth in its Administrative Questionnaire.

(b)

Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to Section 9.15.  

(c)

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto.  All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given on the date of receipt.

SECTION 9.02

Waivers; Amendments.  xxi)  No failure or delay by the Administrative Agent, any
Issuing Bank or any Lender in exercising any right or power hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right or power, or any abandonment or discontinuance of steps to enforce
such a right or power, preclude any other or further exercise thereof or the
exercise of any other right or power.  The rights and remedies of the
Administrative Agent, the Issuing Banks and the Lenders hereunder are cumulative
and are not exclusive of any rights or remedies that they would otherwise have.
 No waiver of any provision of this Agree­ment or consent to any departure by
the Borrower therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section, and then such waiver or consent
shall be effec­tive only in the specific instance and for the purpose for which
given.  Without limiting the generality of the foregoing, the making of a Loan
or issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent or any Lender may have
had notice or knowledge of such Default at the time.

(b)

Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Borrower and the Required Lenders or by the Borrower and the
Administrative Agent with the consent of the Required Lenders; provided that no
such agreement shall (i) increase  the Commitment of any Lender without the
written consent of such Lender, (ii) reduce the principal amount of any Loan or
LC Disbursement or reduce the rate of interest thereon, or reduce any fees
payable hereunder, without the written consent of each Lender affected thereby,
(iii) postpone the scheduled date of payment of the principal amount of any Loan
or LC Disbursement, or any interest thereon, or any fees payable hereunder, or
reduce the amount of, waive or excuse any such payment, or postpone the
scheduled date of expiration of any Commitment, without the written consent of
each Lender affected thereby, (iv) change Section 2.18(b) or (c) in a manner
that would alter the pro rata sharing of payments required thereby, without the
written consent of each Lender, or (v) change any of the provisions of this
Section or the definition of "Required Lenders" or any other provision hereof
specifying the number or percentage of Lenders required to waive, amend or
modify any rights hereunder or make any determination or grant any consent
hereunder, without the  written consent of each Lender; provided further that no
such agreement shall amend, modify or otherwise affect the rights or duties of
the Administrative Agent, any Issuing Bank or the Swingline Lender hereunder
without the prior written consent of the Administrative Agent, such Issuing Bank
or the Swingline Lender, as the case may be.

SECTION 9.03

Expenses; Indemnity; Damage Waiver.  xxii)  The Borrower shall pay (i) all
reasonable out-of-pocket expenses incurred by the Administrative Agent and its
Affiliates, including the reasonable fees, charges and disbursements of counsel
for the Administrative Agent, in connection with the syndication of the credit
facilities provided for herein, the preparation and administration of this
Agreement or any amendments, modifications or waivers of the provisions hereof,
(ii) all reasonable out-of-pocket expenses incurred by any Issuing Bank in
connection with the issuance, amendment, renewal or extension of any Letter of
Credit or any demand for payment thereunder and (iii) all out-of-pocket expenses
incurred by the Administrative Agent, any Issuing Bank or any Lender, including
the fees, charges and disbursements of any counsel for the Administrative Agent,
any Issuing Bank or any Lender, in connection with the enforcement or protection
of its rights in connection with this Agreement, including its rights under this
Section, or in connection with the Loans made or Letters of Credit issued
hereunder, including all such out-of-pocket expenses incurred during  any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.

(b)

The Borrower shall indemnify the Administrative Agent, each Issuing Bank and
each Lender, and each Related Party of any of the foregoing Persons (each such
Person being called an "Indemnitee") against, and hold each Indemnitee harmless
from, any and all losses, claims, damages, liabilities and related expenses,
including the fees, charges and disbursements of any counsel for any Indemnitee,
incurred by or asserted against any Indemnitee arising out of, in connection
with, or as a result of (i) the execution or delivery of this Agreement or any
agreement or instrument contemplated hereby, the performance by the parties
hereto of their respective obligations hereunder or the consummation of the
Transactions or any other transactions contemplated hereby, (ii) any Loan or
Letter of Credit or the use of the proceeds therefrom (including any refusal by
any Issuing Bank to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (iii) any actual or alleged presence or
release of Hazardous Materials on or from any property owned or operated by the
Borrower or any of its Subsidiaries, or any Environmental Liability related in
any way to the Borrower or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee.

(c)

To the extent that the Borrower fails to pay any amount required to be paid by
it to the Administrative Agent, any Issuing Bank or the Swingline Lender under
paragraph (a) or (b) of this Section, each Lender severally agrees to pay to the
Administrative Agent, such Issuing Bank or the Swingline Lender, as the case may
be, such Lender's Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount; provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent, such Issuing Bank or the Swingline
Lender in its capacity as such.

(d)

To the extent permitted by applicable law, the Borrower shall not assert, and
hereby waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement or any agreement or instrument contemplated hereby, the Transactions,
any Loan or Letter of Credit or the use of the proceeds thereof.

(e)

All amounts due under this Section shall be payable not later than thirty days
after written demand therefor.

SECTION 9.04

Successors and Assigns.  xxiii)  The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby (including any Affiliate of any Issuing
Bank that issues any Letter of Credit), except that (i) the Borrower may not
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of each Lender (and any attempted assignment or
transfer by the Borrower without such consent shall be null and void) and (ii)
no Lender may assign or otherwise transfer its rights or obligations hereunder
except in accordance with this Section.  Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby (including any
Affiliate of any Issuing Bank that issues any Letter of Credit), Participants
(to the extent provided in paragraph (c) of this Section) and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent, the Issuing Banks and the Lenders) any legal or equitable right, remedy
or claim under or by reason of this Agreement.

(b)

(i)  Subject to the conditions set forth in paragraph (b)(ii) below, any Lender
may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld) of:

(A)

      the Borrower, provided that no consent of the Borrower shall be required
for an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if
an Event of Default has occurred and is continuing, any other assignee; and

(B)

     the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment of any Commitment to an assignee that
is a Lender with a Commitment immediately prior to giving effect to such
assignment or to an Affiliate of such assigning Lender.

(ii)

Assignments shall be subject to the following additional conditions:

(A)

     except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender's
Commitment or Loans, the amount of the Commitment or Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 unless each of the
Borrower and the Administrative Agent otherwise consent, provided that no such
consent of the Borrower shall be required if an Event of Default under clause
(a), (b), (h) or (i) of Article VII has occurred and is continuing;

(B)

     each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender's rights and obligations under this Agreement;

(C)

    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and

(D)

    the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

For the purposes of this Section 9.04(b), the term "Approved Fund" has the
following meaning:

"Approved Fund" means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

(iii)

Subject to acceptance and recording thereof pursuant to paragraph (b)(iv) of
this Section, from and after the effective date specified in each Assignment and
Assumption the assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obliga­tions under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender's
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.15,
2.16, 2.17 and 9.03).  Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 9.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.

(iv)

The Administrative Agent, acting for this purpose as an agent of the Borrower,
shall maintain at one of its offices a copy of each Assignment and Assumption
delivered to it and a register for the recordation of the names and addresses of
the Lenders, and the Commitment of, and principal amount of the Loans and LC
Disbursements owing to, each Lender pursuant to the terms hereof from time to
time (the "Register").  The entries in the Register shall be conclusive, and the
Borrower, the Administrative Agent, the Issuing Banks and the Lenders may treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary.  The Register shall be available for inspection by the
Borrower, any Issuing Bank and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.

(v)

Upon its receipt of a duly completed Assignment and Assumption executed by an
assigning Lender and an assignee, the assignee's completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register.  No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

(c)

(1)  Any Lender may, without the consent of the Borrower, the Administrative
Agent, the Issuing Banks or the Swingline Lender sell participations to one or
more banks or other entities (a "Participant") in all or a portion of such
Lender's rights and obligations under this Agreement (including all or a portion
of its Commitment and the Loans owing to it); provided that (A) such Lender's
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (C) the Borrower, the Administrative Agent, the Issuing
Banks and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender's rights and obligations under this
Agreement.  Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso to
Section 9.02(b) that affects such Participant.  Subject to paragraph (c)(ii) of
this Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.15, 2.16 and 2.17 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.18(c) as though it were a
Lender.

(ii)

A Participant shall not be entitled to receive any greater payment under Section
2.15 or 2.17 than the applicable Lender would have been entitled to receive with
respect to the participation sold to such Participant, unless the sale of the
participation to such Participant is made with the Borrower's prior written
consent.  A Participant that would be a Foreign Lender if it were a Lender shall
not be entitled to the benefits of Section 2.17 unless the Borrower is notified
of the participation sold to such Participant and such Participant agrees, for
the benefit of the Borrower, to comply with Section 2.17(e) as though it were a
Lender.  

(d)

Any Lender may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Lender,
including without limitation any pledge or assignment to secure obligations to a
Federal Reserve Bank, and this Section shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.

SECTION 9.05

Survival.  All covenants, agreements, representations and warranties made by the
Borrower herein and in the certificates or other instru­ments delivered in
connection with or pursuant to this Agreement shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of this Agreement and the making of any Loans and the issuance of
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, any Issuing
Bank or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the Commitments have not expired or terminated.  The provisions of
Sections 2.15, 2.16, 2.17 and 9.03 and Article VIII shall survive and remain in
full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loans, the expiration or termination
of the Letters of Credit and the Commitments or the termination of this
Agreement or any provision hereof.

SECTION 9.06

Counterparts; Integration; Effectiveness.  This Agreement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  This Agreement and any separate letter
agreements with respect to fees payable to the Administrative Agent constitute
the entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof.  Except as provided in Section 4.01, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.
 Delivery of an executed counterpart of a signature page of this Agreement by
telecopy shall be effective as delivery of a manually executed counterpart of
this Agreement.

SECTION 9.07

Severability.  Any provision of this Agreement held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

SECTION 9.08

Right of Setoff.  If an Event of Default shall have occurred and be continuing,
each Lender and each of its Affiliates is hereby authorized at any time and from
time to time, to the fullest extent permitted by law, to set off and apply any
and all deposits (general or special, time or demand, provisional or final) at
any time held and other obligations at any time owing by such Lender or
Affiliate to or for the credit or the account of the Borrower against any of and
all the obligations of the Borrower now or hereafter existing under this
Agreement held by such Lender, irrespective of whether or not such Lender shall
have made any demand under this Agreement and although such obligations may be
unmatured.  The rights of each Lender under this Section are in addition to
other rights and remedies (including other rights of setoff) which such Lender
may have.

SECTION 9.09

Governing Law; Jurisdiction; Consent to Service of Process.  xxiv)  This
Agreement shall be construed in accordance with and governed by the law of the
State of New York.

(b)

The Borrower hereby irrevocably and unconditionally submits, for itself and its
property, to the nonexclusive jurisdiction of the Supreme Court of the State of
New York sitting in New York County and of the United States District Court of
the Southern District of New York, and any appellate court from any thereof, in
any action or proceeding arising out of or relating to this Agreement, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court.  Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.  Nothing in this Agreement shall affect any
right that the Administrative Agent, any Issuing Bank or any Lender may
otherwise have to bring any action or proceeding relating to this Agreement
against the Borrower or its proper­ties in the courts of any jurisdiction.

(c)

The Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
here­after have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement in any court referred to in paragraph (b)
of this Section.  Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

(d)

Each party to this Agreement irrevocably consents to service of process in the
manner provided for notices in Section 9.01.  Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

SECTION 9.10

WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREE­MENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 9.11

Headings.  Article and Section headings and the Table of Contents used herein
are for convenience of reference only, are not part of this Agreement and shall
not affect the construction of, or be taken into consideration in interpreting,
this Agreement.

SECTION 9.12

Confidentiality.  Each of the Administrative Agent, the Issuing Banks and the
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its and its Affiliates'
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority, (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (d) to any other party
to this Agreement, (e) in connection with the exercise of any remedies hereunder
or any suit, action or proceeding relating to this Agreement or the enforcement
of rights hereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or (ii)  any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations, (g) with the consent of the Borrower or (h) to
the extent such Information (i) becomes publicly available other than as a
result of a breach of this Section or (ii) becomes available to the
Administrative Agent, any Issuing Bank or any Lender on a nonconfidential basis
from a source other than the Borrower.  For the purposes of this Section,
"Information" means all information received from the Borrower relating to the
Borrower or its business, other than any such information that is available to
the Administrative Agent, any Issuing Bank or any Lender on a nonconfidential
basis prior to disclosure by the Borrower; provided that, in the case of
information received from the Borrower after the date hereof, such information
is clearly identified at the time of delivery as confidential.  Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

SECTION 9.13

Interest Rate Limitation.  Notwithstanding anything herein to the contrary, if
at any time the interest rate applicable to any Loan, together with all fees,
charges and other amounts which are treated as interest on such Loan under
appli­cable law (collectively the "Charges"), shall exceed the maximum lawful
rate (the "Maximum Rate") which may be contracted for, charged, taken, received
or reserved by the Lender holding such Loan in accordance with applicable law,
the rate of interest payable in respect of such Loan hereunder, together with
all Charges payable in respect thereof, shall be limited to the Maximum Rate
and, to the extent lawful, the interest and Charges that would have been payable
in respect of such Loan but were not payable as a result of the operation of
this Section shall be cumulated and the interest and Charges payable to such
Lender in respect of other Loans or periods shall be increased (but not above
the Maximum Rate therefor) until such cumulated amount, together with interest
thereon at the Federal Funds Effective Rate to the date of repayment, shall have
been received by such Lender.

SECTION 9.14

Existing Credit Facility.  The undersigned agree and acknowledge that, except
for provisions that expressly provide for their survival of termination, the
Existing Credit Facility shall be terminated on the Effective Date and all
Commitments thereunder (as defined in the Existing Credit Facility) and risk
participations in Letters of Credit (as defined in the Existing Credit Facility)
shall be terminated on the Effective Date, and the undersigned waive any right
to receive any notice of such termination.  Notice of termination given to any
other Bank (as defined in the Existing Credit Facility) on the Effective Date
shall constitute effective termination of the Existing Credit Facility with
respect to such Bank.  Each Lender that was a party to the Existing Credit
Facility agrees to return to the Borrower, with reasonable promptness, all Notes
(as defined in the Existing Credit Facility) delivered by the Borrower to such
Lender under the Existing Credit Facility.

SECTION 9.15

Electronic Communications.  

(a)

Borrower hereby agrees that, unless otherwise requested by the Administrative
Agent, it will provide to the Administrative Agent all information, documents
and other materials that it is obligated to furnish to the Administrative Agent
pursuant to this Agreement, including, without limitation, all notices,
requests, financial statements, financial and other reports, certificates and
other information materials, but excluding any such communication that (i)
relates to a request for a new, or a conversion of an existing, borrowing or
other extension of credit (including any election of an interest rate or
interest period relating thereto), (ii) relates to the payment of any principal
or other amount due under this Agreement prior to the scheduled date therefor,
(iii) provides notice of any default or event of default under this Agreement,
(iv) is required to be delivered to satisfy any condition precedent to the
effectiveness of this Agreement and/or any borrowing or other extension of
credit hereunder or (v) initiates or responds to legal process (all such
non-excluded information being referred to herein collectively as the
“Communications”) by transmitting the Communications in an electronic/soft
medium (provided such Communications contain any required signatures) in a
format acceptable to the Administrative Agent to oploanswebadmin@citigroup.com
(or such other e-mail address designated by the Administrative Agent from time
to time).

(b)

Each party hereto agrees that the Administrative Agent may make the
Communications available to the Lenders by posting the Communications on
IntraLinks or another relevant website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent) (the “Platform”).  Nothing in
this Section 9.15 shall prejudice the right of the Administrative Agent to make
the Communications available to the Lenders in any other manner specified in
this Agreement.

(c)

Borrower hereby acknowledges that certain of the Lenders may be “public-side”
Lenders (i.e., Lenders that do not wish to receive material non-public
information with respect to the Borrower or its securities) (each, a “Public
Lender”).  The Borrower hereby agrees that (i) Communications that are to be
made available on the Platform to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof, (ii) by marking
Communications “PUBLIC,” the Borrower shall be deemed to have authorized the
Administrative Agent and the Lenders to treat such Communications as either
publicly available information or not material information (although it may be
sensitive and proprietary) with respect to the Borrower or its securities for
purposes of United States Federal and state securities laws, (iii) all
Communications marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Investor,” and (iv) the
Administrative Agent shall be entitled to treat any Communications that are not
marked “PUBLIC” as being suitable only for posting on a portion of the Platform
not designated “Public Investor.”

(d)

Each Lender agrees that e-mail notice to it (at the address provided pursuant to
the next sentence and deemed delivered as provided in the next paragraph)
specifying that Communications have been posted to the Platform shall constitute
effective delivery of such Communications to such Lender for purposes of this
Agreement.  Each Lender agrees (i) to notify the Administrative Agent in writing
(including by electronic communication) from time to time to ensure that the
Administrative Agent has on record an effective e-mail address for such Lender
to which the foregoing notice may be sent by electronic transmission and (ii)
that the foregoing notice may be sent to such e-mail address.

(e)

Each party hereto agrees that any electronic communication referred to in this
Section 9.15 shall be deemed delivered upon the posting of a record of such
communication (properly addressed to such party at the e-mail address provided
to the Administrative Agent) as “sent” in the e-mail system of the sending party
or, in the case of any such communication to the Administrative Agent, upon the
posting of a record of such communication as “received” in the e-mail system of
the Administrative Agent; provided that if such communication is not so received
by the Administrative Agent during the normal business hours of the
Administrative Agent, such communication shall be deemed delivered at the
opening of business on the next Business Day for the Administrative Agent.

(f)

Each party hereto acknowledges that (i) the distribution of material through an
electronic medium is not necessarily secure and there are confidentiality and
other risks associated with such distribution, (ii) the Communications and the
Platform are provided “as is” and “as available,” (iii) none of the
Administrative Agent, its affiliates nor any of their respective officers,
directors, employees, agents, advisors or representatives (collectively, the
“Citigroup Parties”) warrants the adequacy of the Platform or the accuracy or
completeness of any Communications, and each Citigroup Party expressly disclaims
liability for errors or omissions in any Communications or the Platform, and
(iv) no warranty of any kind, express, implied or statutory, including, without
limitation, any warranty of merchantability, fitness for a particular purpose,
non-infringement of third party rights or freedom from viruses or other code
defects, is made by any Citigroup Party in connection with any Communications or
the Platform.

SECTION 9.16

Patriot Act.  Each Lender that is subject to the requirements of the Patriot Act
hereby notifies the Borrower that pursuant to the requirements of the Patriot
Act, it is required to obtain, verify, and record information that identifies
the Borrower, which information includes the name and address of the Borrower
and other information that will allow such Lender to identify the Borrower in
accordance with the Patriot Act.

[Signatures on Following Page]




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.







 

KINDER MORGAN, INC.




 

By:

/s/ Joseph Listengart

  

Joseph Listengart

  

Vice President, General Counsel and Secretary











 [KMI FIVE-YEAR CREDIT AGREEMENT - 1]




--------------------------------------------------------------------------------




 

CITIBANK, N.A., individually and as Administrative Agent and Swingline Lender




 

By:

/s/ Shirley E. Burrow

 

Name:

Shirley E. Burrow

 

Title:

Attorney-in-Fact





 [KMI FIVE-YEAR CREDIT AGREEMENT - 2]




--------------------------------------------------------------------------------










 

WACHOVIA BANK, NATIONAL ASSOCIATION, individually and as Co-Syndication Agent




 

By:

/s/ Dan Wolff

 

Name:

Dan Wolff

 

Title:

Vice President




 

 

 





 [KMI FIVE-YEAR CREDIT AGREEMENT - 3]




--------------------------------------------------------------------------------







 

JPMORGAN CHASE BANK, N.A., individually and as Co-Syndication Agent




 

By:

/s/ Kenneth J. Fatur

 

Name:

Kenneth J. Fatur

 

Title:

Vice President




 

 

 

 




 [KMI FIVE-YEAR CREDIT AGREEMENT - 4]




--------------------------------------------------------------------------------







 

THE BANK OF TOKYO-MITSUBISHI, LTD., HOUSTON AGENCY, individually and as
Co-Documentation Agent




 

By:

/s/ Kelton Glasscock

 

Name:

Kelton Glasscock

 

Title:

Vice President & Manager















 [KMI FIVE-YEAR CREDIT AGREEMENT - 5]




--------------------------------------------------------------------------------







 

SUNTRUST BANK, individually and as Co-Documentation Agent




 

By:

/s/ David Edge

 

Name:

David Edge

 

Title:

Managing Director




















 [KMI FIVE-YEAR CREDIT AGREEMENT - 6]




--------------------------------------------------------------------------------







 

BARCLAYS BANK PLC




 

By:

/s/ Nicholas Bell

 

Name:

Nicholas Bell

 

Title:

Director




















 [KMI FIVE-YEAR CREDIT AGREEMENT - 7]




--------------------------------------------------------------------------------







 

THE ROYAL BANK OF SCOTLAND plc




 

By:

/s/ Matthew Main

 

Name:

Matthew Main

 

Title:

Senior Vice President




















 [KMI FIVE-YEAR CREDIT AGREEMENT - 8]




--------------------------------------------------------------------------------







 

HARRIS NESBITT FINANCING, INC.




 

By:

/s/ Cahal B. Carmody

 

Name:

Cahal B. Carmody

 

Title:

Vice President




















 [KMI FIVE-YEAR CREDIT AGREEMENT - 9]




--------------------------------------------------------------------------------







 

COMMERZBANK AG, NEW YORK AND GRAND CAYMAN BRANCHES




 

By:

/s/ Andrew Kjoller

 

Name:

Andrew Kjoller

 

Title:

Vice President

         

By:

/s/ Barbara F. Stacks

 

Name:

Barbara F. Stacks

 

Title:

Assistant Vice President














 [KMI FIVE-YEAR CREDIT AGREEMENT - 10]




--------------------------------------------------------------------------------







 

LEHMAN BROTHERS BANK, FSB




 

By:

/s/ Janine M. Shugan

 

Name:

Janine M. Shugan

 

Title:

Authorized Signatory




















 [KMI FIVE-YEAR CREDIT AGREEMENT - 11]




--------------------------------------------------------------------------------







 

CALYON, NEW YORK BRANCH




 

By:

/s/ Philippe Soustra

 

Name:

Philippe Soustra

 

Title:

Executive Vice President

         

By:

/s/ Jacques Busquet

 

Name:

Jacques Busquet

 

Title:

Executive Vice President

















 [KMI FIVE-YEAR CREDIT AGREEMENT - 12]




--------------------------------------------------------------------------------







 

DEUTSCHE BANK AG NEW YORK BRANCH




 

By:

/s/ Rainer Meier

 

Name:

Rainer Meier

 

Title:

Assistant Vice President

         

By:

/s/ Marcus Tarkington

 

Name:

Marcus Tarkington

 

Title:

Director

















 [KMI FIVE-YEAR CREDIT AGREEMENT - 13]




--------------------------------------------------------------------------------




UBS LOAN FINANCE LLC







By:

/s/ Irja R. Otsa                                              

Name:

Irja R. Otsa                                                   

Title:

Associate Director                                        

Banking Products                                         

Services, US                                                 







By:

/s/ Richard L. Tavrow                                  

Name:

Richard L. Tavrow                                       

Title:

Director                                                        

Banking Products                                         

Services, US                                                 

















 [KMI FIVE-YEAR CREDIT AGREEMENT - 14]




--------------------------------------------------------------------------------




MERRILL LYNCH BANK USA







By:

/s/ Louis Alder                                              

Name:

Louis Alder

Title:

Director




















 [KMI FIVE-YEAR CREDIT AGREEMENT - 15]




--------------------------------------------------------------------------------







BANK OF AMERICA, N.A.







By:

/s/ Gregory B. Hanson                                    

Name:

Gregory B. Hanson                                        

Title:

Vice President                                                




















 [KMI FIVE-YEAR CREDIT AGREEMENT - 16]




--------------------------------------------------------------------------------







 

WILLIAM STREET COMMITMENT CORPORATION (Recourse only to assets of William Street
Commitment Corporation)




 

By:

/s/ Mark Walton

 

Name:

Mark Walton

 

Title:

Assistant Vice President




















 [KMI FIVE-YEAR CREDIT AGREEMENT - 17]




--------------------------------------------------------------------------------







 

SUMITOMO MITSUI BANKING CORPORATION




 

By:

/s/ William M. Ginn

 

Name:

William M. Ginn

 

Title:

General Manager














 [KMI FIVE-YEAR CREDIT AGREEMENT - 18]




--------------------------------------------------------------------------------







CREDIT SUISSE

Cayman Islands Branch







By:

/s/ Vanessa Gomez                                         

Name:

Vanessa Gomez

Title:

Vice President







By:

/s/ Denise Alvarez                                          

Name:

Denise Alvarez

Title:

Associate














 [KMI FIVE-YEAR CREDIT AGREEMENT - 19]




--------------------------------------------------------------------------------




WELLS FARGO BANK TEXAS, N.A.







By:

/s/ Marc Cuenod                                            

Name:

Marc Cuenod

Title:

Vice President
















 [KMI FIVE-YEAR CREDIT AGREEMENT - 20]




--------------------------------------------------------------------------------





SCHEDULE 1.01-A

PRICING SCHEDULE

The "ABR Spread", "Eurodollar Spread", "Facility Fee Rate" or "Utilization Fee
Rate", as the case may be, for any fiscal quarter are the applicable rates per
annum (expressed in bps) set forth below in the applicable row and column
corresponding to the ratings that exist on the last day of the immediately
preceding fiscal quarter:

Index Debt Ratings:

ABR

Spread

Eurodollar

Spread

Facility Fee

Rate

All-in Spread

(≤ 50% Utilization)

Utilization Fee

Rate

(> 50% Utilization)

All-in Spread

(> 50% Utilization)

Category 1

≥ A-/A3

0.00 bps

21.0 bps

6.5 bps

27.5 bps

10.0 bps

37.5 bps

Category 2

≥ BBB+/Baa1

0.00 bps

27.0 bps

8.0 bps

35.0 bps

10.0 bps

45.0 bps

Category 3

≥ BBB/Baa2

0.00 bps

35.0 bps

10.0 bps

45.0 bps

10.0 bps

55.0 bps

Category 4

≥ BBB-/Baa3

0.00 bps

50.0 bps

12.5 bps

62.5 bps

10.0 bps

72.5 bps

Category 5

<BBB-/Baa3

0.00 bps

57.5 bps

17.5 bps

75.0 bps

10.0 bps

85.0 bps

For purposes of the foregoing, (i) if either Moody's or S&P shall not have in
effect a rating for the Index Debt (other than by reason of the circumstances
referred to in the last sentence of this definition), then such rating agency
shall be deemed to have established a rating in Category 5; (ii) if the ratings
established or deemed to have been established by Moody's and S&P for the Index
Debt shall fall within different Categories, the Applicable Rate shall be based
on the higher of the two ratings unless one of the two ratings is two or more
Categories lower than the other, in which case the Applicable Rate shall be
determined by reference to the Category next below that of the higher of the two
ratings; and (iii) if the ratings established or deemed to have been established
by Moody's and S&P for the Index Debt shall be changed (other than as a result
of a change in the rating system of Moody's or S&P), such change shall be
effective as of the date on which it is first announced by the applicable rating
agency, irrespective of when notice of such change shall have been furnished by
the Borrower to the Administrative Agent and the Lenders pursuant to Section
5.01 or otherwise.  Each change in the Applicable Rate shall apply during the
period commencing on the effective date of such change and ending on the date
immediately preceding the effective date of the next such change.  If the rating
system of Moody's or S&P shall change, or if either such rating agency shall
cease to be in the business of rating corporate debt obligations, the Borrower
and the Lenders shall negotiate in good faith to amend this definition to
reflect such changed rating system or the unavailability of ratings from such
rating agency and, pending the effectiveness of any such amendment, the
Applicable Rate shall be determined by reference to the rating most recently in
effect prior to such change or cessation.




SCHEDULE 1.01-B

EXISTING LETTERS OF CREDIT




Beneficiary

Purpose

Amount

$

Counterparty

Issue Date

Expiration Date

Auto Renew

NYMEX

natural gas hedging

7,500,000

Citibank, N.A.

6/28/2005

1/23/2006

No

NYMEX

natural gas hedging

7,000,000

Citibank, N.A.

6/28/2005

1/23/2006

No

NYMEX

natural gas hedging

17,000,000

Citibank, N.A.

6/28/2005

1/23/2006

No

Total Letters of Credit

 

31,500,000

    






















SCHEDULE 2.01

COMMITMENTS

Lender

Commitment

Citibank, N.A.

$76,666,666.67

Wachovia Bank, National Association

76,666,666.67

JPMorgan Chase Bank, N.A.

76,666,666.67

The Bank of Tokyo Mitsubishi, Ltd. Houston Agency

60,666,666.67

SunTrust Bank

60,666,666.67

Barclays Bank PLC

60,666,666.67

The Royal Bank of Scotland plc

60,666,666.67

Commerzbank AG New York and Grand Cayman Branches

33,333,333.33

Lehman Brothers Bank, FSB

33,333,333.33

Calyon, New York Branch

33,333,333.33

Deutsche Bank AG New York Branch

33,333,333.33

UBS Loan Finance LLC

33,333,333.33

Merrill Lynch Bank USA

33,333,333.33

Bank of America, N.A.

33,333,333.33

Williams Street Commitment Corporation

30,333,333.33

Sumitomo Mitsui Banking Corporation

30,333,333.33

Credit Suisse First Boston

16,666,666.67

Wells Fargo Bank Texas, N.A.

16,666,666.67

TOTAL:

$ 800,000,000.00





EXHIBIT A

ASSIGNMENT AND ASSUMPTION




Reference is made to the Five-Year Credit Agreement dated as of August 5, 2005
(as amended and in effect on the date hereof, the “Credit Agreement”), among
Kinder Morgan, Inc., the Lenders named therein and Citibank, N.A., as
Administrative Agent for the Lenders and as Swingline Lender.  Terms defined in
the Credit Agreement are used herein with the same meanings.

The Assignor named on the reverse hereof hereby sells and assigns, without
recourse, to the Assignee named on the reverse hereof, and the Assignee hereby
purchases and assumes, without recourse, from the Assignor, effective as of the
Assignment Date set forth on the reverse hereof, (a) the interests set forth on
the reverse hereof in the Assignor's rights and obligations under the Credit
Agreement, including, without limitation, the interests set forth on the reverse
hereof in the Commitment of the Assignor on the Assignment Date and Loans owing
to the Assignor which are outstanding on the Assignment Date, but excluding
accrued interest and fees to and excluding the Assignment Date and (b) to the
extent permitted to be assigned under applicable law, all claims, suits causes
of action and any other right of the Assignor (in its capacity as a Lender)
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (a) above (the rights and obligations sold and assigned pursuant to
clauses (a) and (b) above being referred to herein collectively as the “Assigned
Interest”).  The Assignee hereby acknowledges receipt of a copy of the Credit
Agreement.  From and after the Assignment Date (i) the Assignee shall be a party
to and be bound by the provisions of the Credit Agreement and, to the extent of
the Assigned Interest, have the rights and obligations of a Lender thereunder
and (ii) the Assignor shall, to the extent of the Assigned Interest, relinquish
its rights and be released from its obligations under the Credit Agreement.

This Assignment and Assumption is being delivered to the Administrative Agent
together with (i) if the Assignee is a Foreign Lender, any documentation
required to be delivered by the Assignee pursuant to Section 2.17(e) of the
Credit Agreement, duly completed and executed by the Assignee, and (ii) if the
Assignee is not already a Lender under the Credit Agreement, an Administrative
Questionnaire in the form supplied by the Administrative Agent, duly completed
by the Assignee.  The Assignee shall pay the fee payable to the Administrative
Agent pursuant to Section 9.04(b) of the Credit Agreement.

This Assignment and Assumption shall be governed by and construed in accordance
with the laws of the State of New York.




Date of Assignment:




Legal Name of Assignor:




Legal Name of Assignee:




Assignee's Address for Notices:




Effective Date of Assignment

(“Assignment Date”):



































Facility






















Principal Amount Assigned







Percentage Assigned of Facility/Commitment (set forth, to at least 8 decimals,
as a percentage of the Facility and the aggregate Commitments of all Lenders
thereunder)

Commitment Assigned:

$

%

Loans:

  




The terms set forth above and on the reverse side hereof are hereby agreed to:




[Name of Assignor]   , as Assignor







By:______________________________

             

     Name:

   

                  Title:







[Name of Assignee]   , as Assignee







By: ______________________________

 

                    Name:

                    

       Title:




The undersigned hereby consent to the within assignment:




Kinder Morgan, Inc.,

Citibank, N.A.,

as Administrative Agent,







By: ______________________

By: __________________________

      Name:                   

       Name:

      Title:                       

       Title:











EXHIBIT B-1

FORM OF OPINION OF BORROWER'S KANSAS COUNSEL

August 5, 2005




To the Lenders and Administrative Agent

c/o Citibank, N.A.,

   as Administrative Agent

2 Penns Way, Suite 200

New Castle, DE  19720




Re:

The “Credit Agreement” as hereinafter defined

Ladies and Gentlemen:

We refer to the $800,000,000 Five-Year Credit Agreement, dated as of August 5,
2005 (the “Credit Agreement”) between Kinder Morgan, Inc. (“Borrower”),
Citibank, N.A., as Administrative Agent and Swingline Lender (“Administrative
Agent”), the Lenders listed in the Credit Agreement, Wachovia Bank, National
Association and JPMorgan Chase Bank, N.A., as Co-Syndication Agents, and The
Bank of Tokyo-Mitsubishi, Ltd. and SunTrust Bank, as Co-Documentation Agents.
 We are special Kansas counsel to Borrower.  Capitalized terms not defined
herein have the meanings specified in the Credit Agreement.  This opinion is
being rendered to you at the request of Borrower pursuant to Section 4.01(b) of
the Credit Agreement.

As special Kansas counsel to Borrower and in such capacity we have only
reviewed:  (i) certified copies of the Articles of Incorporation of Borrower and
amendments thereto dated August [__], 2005, and a Certificate of Good Standing
dated August [__], 2005, both of which have been provided to us by the Secretary
of State of Kansas, and the Secretary’s Certificate (including the exhibits
thereto) of the Secretary of Borrower dated August [__], 2005, (the “Corporate
Records”); (ii) an unexecuted copy of the Credit Agreement dated as of August
[__], 2005; and (iii) have conducted such investigation of fact and law as we
have deemed necessary or advisable for the purpose of this opinion.  In
reviewing such documents, Corporate Records, instruments and certificates, we
have assumed the genuineness of all signatures and initials thereon, the
genuineness of all notaries contained thereon, conformance of all copies with
the original thereof and originals to all copies thereof, and the accuracy of
all statements, representations and warranties contained therein.  We have
further assumed (i) that all Corporate Records, documents, instruments, and
certificates dated prior to the date hereof remain accurate and correct on the
date hereof; (ii) that the Credit Agreement we have reviewed has been executed
and delivered by all parties thereto; and (iii) that the parties hereto, other
than Borrower, are duly authorized to execute and deliver the Credit Agreement,
have due corporate and other existence to do so, and the full power and legal
right under all applicable laws and regulations to execute, deliver and perform
all of such parties’ obligations under such documents.  In addition, we do not
express an opinion with respect to any federal or state securities laws, or any
statutes, administrative decisions, and rules and regulations of any county,
municipal or special political subdivisions.  As to questions of fact material
to this opinion letter, we have, without independent investigation and with your
permission, relied upon and assumed to be true (a) certificates, statements and
representations made to us by officers and other representatives of Borrower,
(b) the representations contained in or incorporated into the Credit Agreement,
and (c) certain representations of public officials.

Upon the basis of the foregoing, and limited and qualified as set forth herein,
we are of the opinion that:

1.

Borrower is a corporation duly incorporated, validly existing and in good
standing under the laws of the State of Kansas, and has all corporate powers to
engage in any lawful act or activity for which corporations may be organized
under the Kansas General Corporation Code.

2.

The execution, delivery and performance of the Credit Agreement is within the
corporate power and authority of Borrower, have been duly authorized by proper
corporate proceedings on behalf of Borrower, do not require any approval or
consent or other action by and no notice to or filing with any Kansas
governmental authority, and do not and will not contravene, or constitute a
default under, any provision of the Kansas General Corporation Code or oil and
gas laws embodied in Chapter 55 of the Kansas Statute Annotated and regulations
promulgated thereunder.

Our opinions and statements expressed herein are restricted solely to the Kansas
General Corporation Code and oil and gas laws embodied in Chapter 55 of the
Kansas Statute Annotated and regulations promulgated thereunder, and do not
include any other Kansas laws and regulations.  To the extent that the laws of
any other jurisdiction apply, we express no opinion and we assume that the
Credit Agreement is valid, legally binding, and enforceable under the laws of
such other jurisdiction.

This opinion is being delivered solely for the benefit of the persons to whom it
is addressed; accordingly, copies may not be furnished to any other person
without our prior written consent except that you may furnish copies thereof:
 (a) to your independent auditors and attorneys; (b) to any state or federal
authority having regulatory jurisdiction over you; (c) pursuant to order or
legal process of any court or governmental agency; (d) in connection with any
legal action to which you are a party arising out of the above transactions;
(e) to any proposed participant or assignee in any Bank’s interest in any
obligations under the Credit Agreement; (f) to any successor to Administrative
Agent; and (g) to Bracewell & Giuliani LLP.  We acknowledge that Bracewell &
Giuliani LLP is relying on the opinions herein expressed in rendering certain
opinions to Administrative Agent and the Banks.  This opinion may not be relied
upon by you or any assignee or participant for any other purpose or relied upon
by any other person without our prior written consent.  The information set
forth herein is as of the date of this letter, and we undertake no obligation or
responsibility to update or supplement this opinion in response to or to make
you aware of subsequent changes in the status of Borrower, the law, or future
events, facts, or information affecting the transactions contemplated by the
Credit Agreement occurring after the date of this letter.

Very truly yours,







Polsinelli Shalton Welte Suelthaus PC

A Professional Corporation





B-2-3




EXHIBIT B-2

FORM OF OPINION OF BORROWER'S NEW YORK COUNSEL

August 5, 2005

Citibank, N.A.,

as Administrative Agent

Two Penns Way, Suite 200

New Castle, Delaware  19720




And each of the Lenders

party to the Credit Agreement referred to below




Dear Sirs:




We are counsel to Kinder Morgan, Inc., a Kansas corporation (the “Borrower”),
and have represented the Borrower in connection with the Five-Year Credit
Agreement (the “Credit Agreement”) dated as of August 5, 2005 among the
Borrower, the Lenders listed on the signature pages thereof, Citibank, N.A., as
the Administrative Agent, and Wachovia Bank, National Association and JPMorgan
Chase Bank, N.A., as the Co-Syndication Agents.  This opinion is being rendered
to you at the request of our client pursuant to Section 4.01(b) of the Credit
Agreement.  Unless otherwise defined herein, capitalized terms herein have the
meanings assigned to such terms in the Credit Agreement.

In connection with this opinion, we have examined the Credit Agreement.

We have also examined originals or copies, certified or otherwise identified to
our satisfaction, of such documents, corporate records, certificates of public
officials, certificates or comparable documents of officers of the Borrower and
other instruments and have conducted such other investigations of fact and law
as we have deemed necessary or advisable for purposes of this opinion.   We have
assumed (a) the genuineness of all signatures (other than those of the
Borrower), (b) the authenticity of all documents and records submitted to us as
originals, (c) the conformity to original documents and records of all documents
and records submitted to us as copies (including conformed copies), and (d) the
truthfulness of all statements of fact contained therein.

Upon the basis of the foregoing, and having due regard for such legal
considerations as we deem relevant, we are of the opinion that:

1.

The execution, delivery and performance by the Borrower of the Credit Agreement
require no action by or in respect of, or filing with, any governmental body,
agency or official (other than filings of the Credit Agreement with the
Securities and Exchange Commission pursuant to the reporting requirements of the
Securities Exchange Act of 1934) and do not contravene, or constitute a default
under, any provision of applicable law or regulation or of the articles of
incorporation or by-laws of the Borrower or of any material agreement, judgment,
injunction, order, decree or other instrument, known to us after due inquiry,
binding upon the Borrower or any of its Subsidiaries or result in the creation
or imposition of any Lien on any asset of the Borrower or any of its
Subsidiaries.

2.

The Credit Agreement constitutes a valid and binding agreement of the Borrower
enforceable against the Borrower in accordance with its terms, except as the
same may be limited by bankruptcy, insolvency or similar laws affecting
creditors’ rights generally and by general principles of equity.

3.

To our knowledge after due inquiry, there is no action, suit or proceeding
pending against, or threatened against or affecting, the Borrower or any of its
Subsidiaries before any court or arbitrator or any governmental body, agency or
official, in which there is a reasonable possibility of an adverse decision
which could materially adversely affect the business, consolidated financial
position or consolidated results of operations of the Borrower and its
Consolidated Subsidiaries, considered as a whole, or which in any manner draws
into question the validity of the Credit Agreement.

4.

The choice of New York law (other than conflict of laws rules) to govern the
construction and interpretation of the Credit Agreement should, if the issue is
properly presented to a court of competent jurisdiction sitting in the State of
Texas, be found by such court to be a valid choice of law under the laws of the
State of Texas.

Our opinion is subject to the following:

(a)

We are members of the Bar of the State of Texas and the Bar of the State of New
York and the foregoing opinion is limited to the laws of the State of Texas, the
laws of the State of New York and the federal laws of the United States of
America.  In rendering the opinion in paragraph 3 above, insofar as such opinion
involves matters governed by the laws of the State of Kansas, we have relied,
without independent investigation, upon the opinion of Polsinelli Shalton Welte
Suelthaus PC, delivered to you pursuant to Section 4.01(b) of the Credit
Agreement.

(b)

Our opinion in paragraph 3 above is subject to the effect of applicable
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance,
preference, liquidation, conservatorship or other similar laws affecting
creditor’s rights generally.

(c)

The enforceability of the Credit Agreement is subject to general principles of
equity (regardless of whether such enforceability is considered in a proceeding
in equity or at law), and we express no opinion as to the availability of
specific performance or any other equitable remedy.

(d)

We express no opinion as to the legality, validity, binding effect or
enforceability of any provision in the Credit Agreement (i) purporting to
restrict access to courts or to legal or equitable remedies; (ii) purporting to
establish evidentiary standards; (iii) purporting to grant a right of set-off or
similar rights against moneys, securities and other properties of Persons other
than the Person granting such right or purporting to permit any Person
purchasing a participation to exercise a right of set-off or similar rights with
respect to such participation; (iv) releasing, exculpating or exempting any
Person from, or requiring indemnification of contribution of a Person for,
liability for its own negligence or to the extent that the same are inconsistent
with the public policy underlying any law, rule or regulation; or (v) pertaining
to subrogation rights, delay or omission of enforcement of rights or remedies,
severability or marshaling of assets.

(e)

We express no opinion as to the legality, validity, binding effect or
enforceability of any waiver under the Credit Agreement, or any consent
thereunder, relating to the rights of, or duties owing to, any Person which
exist as a matter of law except to the extent such Person may legally so waive
or consent and has so waived and consented.

(f)

We have assumed, as to each Person (other than the Borrower) shown as being a
party to the Credit Agreement, (i) that such Person is duly organized, validly
existing and in good standing under the laws of the jurisdiction in which it is
organized;  (ii) that the Credit Agreement has been duly authorized, executed
and delivered by such Person;  (iii) that such Person has the requisite power
and authority to perform its obligations under the Credit Agreement and will
perform such obligations in compliance with all laws and regulations applicable
to it;  (iv) that there are neither suits, actions or proceedings pending
against such Person nor judicial or administrative orders, judgments or decrees
binding on such Person that affect the legality, validity, binding effect or
enforceability of the Credit Agreement; (v) that no consent, license, approval
or authorization of, or filing or registration with, any governmental authority
is required for the valid execution, delivery and performance of the Credit
Agreement, and (vi) that the execution, delivery and performance of the Credit
Agreement by such Person do not violate (1) any provision of any law or
regulation, (2) any order, judgment, writ, injunction, award or decree of any
court, arbitrator, or governmental authority, (3) the charter or bylaws of such
Person, or (4) any indenture, lease or other agreement to which such Person is a
party or by which such Person or any of its assets is bound; and (vii) that the
Credit Agreement constitutes the legal, valid and binding obligation of such
Person enforceable against such Person in accordance with its terms, subject to
the type of qualifications regarding enforceability as are set forth in this
opinion.  We have also assumed that each Lender will make each Loan under the
Credit Agreement for its own account in the ordinary course of its commercial
lending business.

(g)

We have assumed that the Administrative Agent and the Lenders will comply with
each usury savings clause in the Credit Agreement and that none of the
Administrative Agent or the Lenders has taken, reserved, charged or received
interest or will take, reserve, charge or receive interest, except as provided
in the Credit Agreement.  We express no opinion as to the effect of the law of
any jurisdiction other than the State of Texas wherein any Lender may be located
or wherein enforcement of the Credit Agreement may be sought which limits the
rates of interest legally chargeable or collectible.

(h)

Our opinion is subject to the qualification that certain remedial provisions of
the Credit Agreement are or may be unenforceable in whole or in part, but such
possible unenforceability of such remedial provisions will not render the Credit
Agreement inadequate for enforcing payment of the indebtedness that is evidenced
by the Credit Agreement and for the practical realization of the principal
rights and benefits afforded by the Credit Agreement.

(i)

We have assumed that a party to the Credit Agreement is a resident of the State
of New York or that a party to the Credit Agreement has its place of business
or, if that party has more than one place of business, its chief executive
office or an office from which it conducts a substantial part of the
negotiations relating to the transaction, in the State of New York.

(j)

Whenever our opinion is given “to our knowledge after due inquiry” or is based
on circumstances “known to us after due inquiry”, we have relied exclusively
upon certificates of officers (after the discussion of the contents thereof with
such officers) of the Borrower as to the existence or non-existence of the
circumstances upon which such opinion is predicated.  We have no reason to
believe, however, that any such certificate is untrue or inaccurate in any
material respect.

(k)

In rendering the opinions herein relating to the absence of any litigation,
investigation or administrative proceeding, we express no opinion with respect
to the possible effect of any litigation, investigation or proceeding as to
which the Borrower is not a named party.

You are advised that various members of this firm are stockholders of the
Borrower; however, no member owns in excess of one percent of the Borrower’s
outstanding common stock.

This opinion is rendered solely to you and any assignee or Participant in
connection with the above matter.  This opinion may not be relied upon by you or
any assignee or Participant for any other purpose or relied upon by any other
person without our prior written consent.








Very truly yours,

Bracewell & Giuliani LLP





--------------------------------------------------------------------------------

--------------------------------------------------------------------------------